

PURCHASE AND SALE AGREEMENT
AND JOINT ESCROW INSTRUCTIONS
HYATT REGENCY MISSION BAY SPA AND MARINA


THIS PURCHASE AND SALE AGREEMENT AND JOINT ESCROW INSTRUCTIONS (this
“Agreement”) is made as of July 31, 2012 (the “Effective Date”), between KENCAL
OWNERSHIP LLC and KENCAL OPERATING LLC, each a California limited liability
company (collectively “Seller”), and CHSP MISSION BAY LLC, a Delaware limited
liability company, or its permitted assigns (“Buyer”), and in consideration of
the mutual covenants and conditions contained herein, the parties hereto
(together, the “Parties” and each, sometimes, a “Party”) hereby agree with each
other as follows:
1.
Definitions.

“Account” means any of Seller’s accounts receivable arising out of the ownership
or operation of the Hotel, and the “Accounts” means all such accounts
receivable.
“Affiliate” means, with respect to an indicated person, any other person which
controls, is controlled by or is under common control with such indicated
person.
“Anti-Money Laundering” and “Anti-Terrorism Laws” has the meaning specified in
Section 5.1.2.6.
“Approved Capital Expenditures” means those items of capital improvements,
repairs and replacements implemented in the Ordinary Course.
“Assignment of Ground Lease” means an assignment and assumption of the Ground
Lease and deed to improvements, substantively in the form attached hereto as
Exhibit “1-B”.
“Assignment of Hotel Management Agreement” means the document in which Seller
shall assign to Buyer and Buyer shall assume all of Seller’s obligations to the
Hotel Manager under the Hotel Management Agreement, substantively in the form of
Exhibit “1-C” attached hereto.
“Assumed Contracts” means the Equipment Leases and Service Contracts (which are
to be assumed by Buyer pursuant to Section 2.2).
“Bill of Sale and General Assignment” means a bill of sale and general
assignment and assumption agreement substantively in the form attached hereto as
Exhibit “1-E”.
“Business Day” means a day other than Saturday, Sunday or other day when
national banks are authorized or required by Law to close.
“Buyer’s Closing Documents” shall have the meaning given to such term in
Section 10.3.



--------------------------------------------------------------------------------



“Buyer’s Knowledge” means the actual present (and not the constructive
knowledge, except as specified below) of Rick Adams; provided that Buyer’s
Knowledge shall also be deemed to include all information contained in any
notice delivered to Buyer in accordance with Section 15 prior to the applicable
date, or in written materials accompanying such a notice or on the Electronic
Data Site.
“Cash Balance” means, with respect to the Hotel, the sum of cash on hand at the
Hotel held by the Hotel Manager determined as of Cut-Off Time.
“Casualty” has the meaning specified in Section 9.3.1.
“Claim” means any claim, demand, liability, legal action or proceeding,
investigation, fine or other penalty, and loss, damage, payments, cost or
expense related thereto (including, without limitation, attorneys’ fees and
disbursements actually and reasonably incurred).
“Closing” means the concurrent delivery, in accordance with this Agreement, by
Seller to Buyer of the Transfer Instruments, by Buyer or Escrow Agent to Seller
of the Purchase Price and the recordation of the Assignment of Ground Lease in
the Official Records.
“Closing Date” has the meaning specified in Section 10.1.
“Closing Documents” means the Transfer Instruments, the FIRPTA Certificate, and
all the other documents to be delivered hereunder at, or for purposes of
effecting, Closing.
“Closing Eve” has the meaning specified in Section 8.2.1.
“Code” means the Internal Revenue Code of 1986, as amended.
“Consumable Inventory” means the stock of consumables used in the operation and
maintenance of the Hotel in the Ordinary Course, including, without limitation,
all merchandise, food and beverages for sale in connection with the operation of
the Hotel including Liquor Inventory; provided, however that Consumable
Inventory shall not include: (A) Supply Inventory, and (B) “operating inventory”
as that term is used in the Uniform System of Accounts to the extent included in
the FF&E.
“Contract Assignment” means an assignment and assumption of Assumed Contracts
substantively in the form attached hereto as Exhibit “1-F”.
“Counsel” means each Party’s respective legal counsel for the transaction
contemplated by this Agreement: with respect to Seller, the law firm of Foster
Pepper PLLC; and with respect to Buyer, the Law Offices of Tracy M. J. Colden.
“Cut-Off Time” means 12:01 am Pacific Time on the date of the Closing.
“Day” means a calendar day.
“Deposit” has the meaning specified in Section 3.3.1.



--------------------------------------------------------------------------------



“Disputed Payable” means any amount that a third party claims to be due or
accrued as of Closing with respect to the operation of the Hotel, but that
Seller or Hotel Manager disputes (including the disputed portion of any bill,
invoice or claim that Seller or Hotel Manager otherwise acknowledges to be due
and payable).
“Effective Date” has the meaning specified in the initial paragraph of this
Agreement.
“Electronic Data Site” has the meaning specified in Section 4.2.1.
“Employee Leave” means vacation, sick leave and any other paid leave accrued or
accruing with respect to Hotel Employees.
“Employee Liabilities” means all obligations and liabilities, actual or
contingent, with respect to Hotel Employees, whether accruing before or after
Closing, for which the owner of the Hotel is liable under the Hotel Management
Agreement.
“Employee Plan” means employee benefit plans (as defined under ERISA), to which
Seller or Hotel Manager currently makes contributions on account of Hotel
Employees.
“Environmental Report” means, collectively, the “Phase I” and “Phase II” site
assessment report(s), if any, and any other reports regarding the environmental
condition of the Hotel Premises prepared by or for Seller that are identified on
Exhibit “1-G”.
“Equipment Lease” means a personal property lease covering any item(s) of FF&E
identified in the schedule attached hereto as Exhibit “1-D”.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
“Escrow” means the escrow established pursuant to this Agreement for purposes of
holding the Deposit and, pending Closing, the balance of the Purchase Price and
the Transfer Instruments to be recorded at Closing.
“Escrow Agent” means Chicago Title Company, whenever acting in the capacity of
an escrow holder pursuant hereto.
“Extended Coverage” means the deletion from the Title Policy of general
exceptions for survey matters, unrecorded easements, mechanics’ liens,
unrecorded liens for taxes and assessments and rights of parties in possession
to the extent agreed to by Title Company prior to expiration of the Approval
Period.
“FF&E” means machinery, equipment, appliances, furniture, fittings, removable
fixtures, tools and other articles of tangible personal property of every kind
and nature, including spare parts and reserve stock, which are owned or leased
by or for the account of Seller and are used or useable in the operation of the
Hotel, including, without limitation and subject to depletion and replacement in
the Ordinary Course: (1) furniture and equipment, (2) room furnishings, (3) art
work and other decorative items, (4) televisions, radios, VCRs and other
consumer electronic equipment, (5) telecommunications equipment, (6) computer
equipment and software (subject to the terms of



--------------------------------------------------------------------------------



the applicable license agreement), to the extent the same are transferable,
(7) blankets, pillows, linens, towels and other bed clothing, (8) china,
crystal, dishware, glassware, silverware, flatware and other “operating
inventory” as that term is used in the Uniform System of Accounts, (9) kitchen
appliances, cookware and other cooking utensils, (10) vehicles, (11) Leased
Equipment and (12) manuals, schematics, plans and other written materials
pertaining to the use, operation, maintenance or repair of any item of FF&E; but
excluding (a) personal effects owned by any Hotel guest and personal property
owned by any tenant under the Leases (unless such person owns such property for
the account or benefit of Seller), and (b) manuals, records and other like
materials owned by (and proprietary to) the Hotel Manager under the terms of the
Management Agreement, unless prepared or maintained solely for the Hotel, and
(c) computer software licensed to Seller or Hotel Manager, unless (A) such
license is by its terms transferable in connection with the sale of the Hotel to
Buyer; and (B) Buyer pays any fee or other charge imposed by licensor in
connection with such transfer.
“FF&E Reserve” means the reserve or account for furniture, fixtures and
equipment held by the Hotel Manager pursuant to the terms of the Hotel
Management Agreement.
“Final Statement” has the meaning specified in Section 11.1.
“FIRPTA Certificate” means a certificate with respect to Seller, substantively
in the form attached as Exhibit “1-I”, confirming to Buyer that Seller is not a
foreign person or entity for purposes of § 1445 of the Code (together with a
completed California Franchise Tax Board Form 593-C or Form 593-W).
“Governmental Authority” means any of the United States Government, the
government of the State of California or any county or municipality therein, and
any executive department, legislative body, administrative or regulatory agency,
court, officer (whether elected, appointed or otherwise designated) or other
authority thereof, whenever purporting to act in an official capacity.
“Ground Lease” means that certain City of San Diego Lease Agreement dated
October 4, 2005, between The City of San Diego, a municipal corporation (the
“City”), as lessor, and Kencal Ownership LLC, as lessee, and evidenced of record
by that certain Memorandum of Lease executed by the City and Kencal Ownership
LLC and recorded January 9, 2006, as Document No. 2006-0016054 in the official
records of the County Recorder of San Diego County, California.
“Guest Ledger” has the meaning specified in Section 8.2.1.
“Hazardous Substance” means any substance defined as “waste”, “hazardous waste”,
“hazardous substance”, “hazardous material”, “toxic substance”, “pollutant”,
“contaminant” in, or which are otherwise specifically subject to regulation
under, the Comprehensive Environmental Response, Compensation and Liability Act
of 1980, as amended by the Superfund Amendments and Reauthorization Act of 1986,
42 U.S.C. § 9601 et seq.; the Toxic Substance Control Act, 15 U.S.C. § 2601 et
seq.; the Hazardous Materials Transportation Act, 49 U.S.C. § 1802; or the
Resource Conservation and Recovery Act, 42 U.S.C. § 6901 et seq., or any friable
asbestos-containing materials (but excluding non-friable asbestos-containing
materials), PCBs or formaldehyde foam insulation.



--------------------------------------------------------------------------------



“Hotel” means all of the Hotel Premises (including the Marina), FF&E, the
Inventory, the Assumed Contracts, and Intangibles comprising the “Hyatt Regency
Mission Bay Spa and Marina” located in San Diego, California.
“Hotel Employees” means all persons employed at the Hotel by Hotel Manager
immediately prior to Closing.
“Hotel Improvements” means all of the buildings, other immovable structures and
improvements and fixtures on the Hotel Parcel, including the Marina which is
operated as part of such improvements.
“Hotel Manager” means Hyatt Corporation, a Delaware corporation, as successor in
interest to California Hyatt Corporation, a Delaware corporation.
“Hotel Management Agreement” means that certain Management Agreement dated as of
August 10, 1976, by and between Kencal Operating LLC (as successor in interest
to Islandia Associates, Ltd.) and California Hyatt Corporation (the predecessor
in interest to Hotel Manager), as amended by: (A) that certain Amendment to
Management Agreement, dated as of June 29, 1978, (B) that certain Second
Amendment to Management Agreement, dated as of November 17, 1989, (C) that
certain letter regarding notice of the merger of California Hyatt Corporation
into its parent Hyatt Corporation dated August 3, 2000, (D) those certain
Letters, dated as of November 24, 1980, August 8, 1983, June 6, 2002, January 3,
2006, September 25, 2008 and May 11, 2010, (E) that certain Third Amendment to
Management Agreement, dated as of August 27, 2002, (F) that certain Fourth
Amendment to Management Agreement dated as of January 6, 2006, (G) that certain
Assignment and Assumption of Hotel Management Agreement dated as January 6,
2006, (H) that certain Fifth Amendment to Management Agreement dated as of
September 26, 2007, (I) that certain Sixth Amendment to Management Agreement
dated as of September 26, 2007, and (J) that certain Seventh Amendment to
Management Agreement dated as of August 3, 2011.
“Hotel Management Agreement Estoppel Certificate” has the meaning specified in
Section 9.1.5.
“Hotel Parcel” means, to the extent Seller has right, title and interest in and
to the same arising under the Ground Lease, Seller’s leasehold rights in the
Leasehold Parcel and all rights and interests in land and improvements
appurtenant thereto, including, without limitation: (i) easements and
rights-of-way, (ii) licenses and other privileges, (iii) rights in and to land
underlying adjacent highways, streets and other public rights-of-way and rights
of access thereto, (iv) rights in and to strips and gores of land within or
adjoining any such parcel, (v) air rights, excess floor area rights and other
transferable development rights belonging to or useable with respect to any such
parcel, (vi) rights to utility connections and hook-ups, (vii) water rights,
(viii) riparian rights and any rights to land underlying the Marina or any water
adjacent to the Leasehold Parcel, and (ix) any other rights which Seller may
have in or with respect to land adjoining any such parcel (including land which
is separated from any such parcel only by public highway, street or other
right-of-way).
“Hotel Payable” means any account payable outstanding as of Closing for the
Hotel, other than Disputed Payables.



--------------------------------------------------------------------------------



“Hotel Premises” means the Hotel Parcel and the Hotel Improvements.
“Hotel Records” means all of the books, records, correspondence and other files,
both paper and electronic (and including any accounting, database or other
record-keeping software used in connection with such books and records which
Seller owns or otherwise has the right to freely transfer) which have been
received or generated and maintained in the course of operation of the Hotel by
Hotel Manager.
“Indemnify” means to hold harmless and indemnify an indemnified party from and
against a Claim and, where applicable, to defend such party by counsel of its
choosing, all at the sole expense and liability of the indemnifying party.
“Inquiries” shall have the meaning given to such term in Section 5.2.7.
“Intangibles” means Seller’s rights, title and interest, if any, in (i) the
Marks, (ii) the Hotel Records, (iii) the existing plans and specifications for
the Hotel Improvements, (iv) the Permits, (v) Repair Warranties, (vi) studies,
analyses, reports and other written materials pertaining to the condition of the
Hotel Improvements and the Hotel Parcel, all to the extent freely assignable in
connection with a sale of the Hotel, (vii) all post office boxes, telephone
numbers, web sites and internet addresses used in connection with the Hotel,
(viii) guest, customer, vendor and supplier lists; (ix) the amounts in the FF&E
Reserve and the Cash Balance (in each case, for which Seller receives a credit
under Section 8), (x) the Reservations and (xi) goodwill.
“Inventory” means, collectively, the Consumable Inventory and the Supply
Inventory.
“Law” or “Laws” means any and all: (A) constitutions, statutes, ordinances,
rules, regulations, orders, rulings or decrees of any Governmental Authority and
(B) agreements with or covenants or commitments to any Government Authority
which are binding upon Seller or any of the elements of the Hotel (including,
without limitation, any requirements or conditions for the use or enjoyment of
any Permits legally required for the operation of the Hotel).
“Lease” means any space lease, license, concession or other such arrangement for
use of space within the Hotel (including the Marina), other than transient use
of guest rooms, banquet rooms or conference rooms or other Hotel facilities by
Hotel guests in the Ordinary Course.
“Lease Assignment” means an assignment and assumption of Leases substantively in
the form attached hereto as Exhibit “1-F”.
“Lease Estoppel Certificate” has the meaning specified in Section 9.1.4.
“Leased Equipment” means any item of FF&E that is leased rather than owned by
Seller under the Equipment Leases.
“Leasehold Parcel” means, for reference purposes only, that certain land located
in the City of San Diego, County of San Diego, State of California, which is
subject to the Ground Lease, as more fully described in Exhibit “1-H” hereto.



--------------------------------------------------------------------------------



“Lien” means any mortgage, deed of trust or other consensual lien, mechanic’s or
any materialman’s lien, judgment lien, lien for delinquent real property taxes
or assessments, other tax and statutory lien (other than liens for
non-delinquent real estate taxes, general and special assessments or any lien
arising out of any activity of Buyer or Buyer’s agents, representatives or
contractors) which affects any of the Hotel Premises.
“Liquor Inventory” means all liquor, wine, beer and other alcoholic beverages
held for sale to Hotel guests and others in the Ordinary Course or otherwise
used in the operation of the Hotel.
“Liquor License” means any Permit held or issued for the Liquor Operations;
Hotel Manager is the primary licensee as specified in Section 7.2.
“Liquor Operations” means the sale and service of liquor, wine, beer and other
alcoholic beverages at the Hotel.
“Marina” means the 187 slip marina, and all facilities and equipment owned by
Seller and used as part of such marina, all of which is included as part of the
Hotel Premises.
“Mark” means any trademark (registered or unregistered), trade name, service
mark, logo or other proprietary name, mark or design which is owned by Seller
(or licensed to Seller and freely assignable in conjunction with a sale of the
Hotel) including any of Seller’s rights, if any, to the name “Hyatt Regency
Mission Bay Spa and Marina” and variations thereof (provided that Seller makes
no representation with respect to such rights), and used exclusively or
primarily in connection with the Hotel, together with all the goodwill
associated with the use of such name, mark or design in connection with the
Hotel; and “the Marks” shall mean all such names, marks, designs and goodwill.
“Natural Hazard Expert” has the meaning specified in Section 4.4.
“Natural Hazard Report” has the meaning specified in Section 4.4.
“Official Records” means the land records of the County Recorder, County of San
Diego, State of California.
“Ordinary Course” means the course of day-to-day operation of the Hotel,
including the Marina, in accordance with its current operating budget (a copy of
which is attached hereto as Exhibit “1-J”) and in a manner which does not
materially vary from the policies, practices and procedures which have
characterized its operation during the 12 months preceding the Effective Date.
“Original” means any of (A) an original counterpart of any Lease or Assumed
Contract, (B) the Hotel Records or (C) other documents which comprise or
evidence the Intangibles, to the extent within Seller’s or Hotel Manager’s
possession or control. “Originals” means all such items.
“Party” and “Parties” shall have the meanings given to such terms in the
preamble prior to Section 1.



--------------------------------------------------------------------------------



“Permit” means any permit, certificate, license or other form of authorization
or approval issued by a Government Authority and legally required for the proper
ownership, operation or use of the Hotel (including, without limitation, any
certificates of occupancy with respect to the Hotel Improvements, elevator
permits, conditional use permits, zoning variances and business licenses, but
excluding Liquor Licenses) to the extent held and freely assignable by Seller or
otherwise transferable with the Hotel Premises.
“Permitted Exceptions” has the meaning specified in Section 4.1.6.
“Person” means natural or juridical person, or any group of natural and or
juridical persons acting as a single entity.
“Preliminary Statement” has the meaning specified in Section 8.
“Proceeds” has the meaning specified in Section 9.3.2.
“Purchase Price” means the gross purchase price being paid by Buyer to Seller
for the Hotel, as set forth in Section 3.1.
“Repair Warranties” means written guaranties, warranties and other obligations
(if any) for the repair or maintenance of the Hotel Improvements or FF&E from
contractors, manufacturers and vendors, to the extent freely assignable by or at
the direction of Seller.
“Representative” means, with respect to each Party, the person(s) authorized by
such Party to execute and deliver Transfer Instruments and other Closing
Documents on behalf of such Party.
“Reservation” means any reservation, commitment or agreement for the use of
guest rooms, conference rooms, dining rooms or other facilities in the Hotel,
together with all Reservation Deposits, to the extent pertaining to periods from
and after Closing.
“Reservation Deposit” means any deposit or advance payment received by Seller or
Hotel Manager in connection with any Reservation.
“Seller’s Broker” means Eastdil Secured.
“Seller’s Closing Documents” has the meaning specified in Section 10.2.
“Seller’s Knowledge” means the actual present (and not the constructive or
imputed knowledge) knowledge of Joshua Gurnee, Seller’s designated asset
manager, and does not imply that such individual (A) has or should have
conducted any inspection, examination or other inquiry to determine the accuracy
of any representation, warranty or other statement made “to Seller’s Knowledge”
in this Agreement or in any other document delivered by Seller prior to or at
Closing or (B) has any personal liability with respect to any such
representative, warranty or statement.
“Seller Release Parties” shall have the meaning given to such term in
Section 5.3.
“Seller’s Lease Certificates” has the meaning specified in Section 9.1.4.



--------------------------------------------------------------------------------



“Service Contract” means any of the written contracts, licenses or other
arrangements for the continuing provision of services relating to the
improvement, maintenance, repair, protection or operation of the Hotel,
excluding the Hotel Management Agreement, including, without limitation, the
material Service Contracts identified in the schedule attached hereto as
Exhibit “1-D”. For certain purposes, material Service Contract means a Service
Contract: (A) for which scheduled payments due to the vendor, lessor or
counterparty thereunder (i) will exceed $25,000 during any 12-month period
occurring from and after Closing, or (ii) will exceed $100,000 during the
remainder of the unexpired term thereof from and after Closing (excluding any
portion of such term that may be cancelled without penalty or other termination
fee), and (B) has a non-cancelable term after Closing exceeding twelve (12)
months.
“Supply Inventory” means, to the extent not included in the definition of FF&E,
the stock of supplies used in the operation and maintenance of the Hotel in the
Ordinary Course, and all inventory (at par levels), if any, held for sale in the
Hotel’s gift shop or other retail outlets to the extent the retail outlets are
not operated by third-party tenants under any Lease; provided, however that
Supply Inventory shall not include Consumable Inventory.
“Survey” means the existing survey of the Hotel Parcel previously obtained by
Seller and provided to Buyer.
“Taxes” has the meaning specified in Section 8.1.
“Termination Notice” shall have the meaning given to such term in Section 21.
“Title Company” means Chicago Title Insurance Company (Dallas, Texas Office),
together with any agent through which it may act in issuing the Title Policy.
“Title Policy” means an ALTA (Form 2006 or its local equivalent) owner’s policy
of title insurance for the amount of the Purchase Price, insuring or committing
to insure fee title to the Hotel Improvements and leasehold title to the Hotel
Parcel in Buyer subject only to Permitted Exceptions, with Extended Coverage and
containing endorsements specified by Buyer and which Title Company is willing to
issue. Buyer shall confirm with Title Company the form and substance of the
Title Policy (including all endorsements) that the Title Company is willing to
issue at Closing prior to the Effective Date and such form shall be the Title
Policy as defined herein.
“Title Report” means that certain preliminary title report describing the
condition of title to the Hotel Parcel to be issued by the Title Company in
connection herewith, and including copies of all recorded documents referenced
therein as exceptions to title.
“Transfer Instruments” means all the instruments by which Seller will convey the
Hotel to Buyer and/or Buyer’s nominees hereunder, including, without limitation,
the Assignment of Ground Lease, the Bill of Sale and General Assignment, the
Contract Assignment, the Lease Assignment and such other documents and
instruments reasonably requested by Buyer to convey to Buyer the Hotel.



--------------------------------------------------------------------------------



“Uniform Systems of Accounts” means the Uniform System of Accounts for Hotels
published by the Hotel Association of New York City, Inc., as in affect from
time to time or as otherwise specified in the Hotel Management Agreement.
“WARN Act” means the Worker Adjustment and Retraining Notification Act of 1988,
29 U.S.C. Sections 210 et seq. and the Cal WARN Act and the provisions of
California Labor Code § S1400 et seq.
Other Definitions. Terms defined in any other part of this Agreement (including,
without limitation, “Seller,” “Buyer,” “Party” and “Parties,” and “this
Agreement,” defined in the initial paragraph hereof) shall have the defined
meanings wherever capitalized herein. As used in this Agreement, the terms
“herein,” “hereof” and “hereunder” refer to this Agreement in its entirety and
are not limited to any specific sections; and the term “person” means any
natural person, other legal entity, or combination of natural persons and/or
other legal entities acting as a unit. Wherever appropriate in this Agreement,
the singular shall be deemed to refer to the plural and the plural to the
singular, and pronouns of certain genders shall be deemed to comprehend either
or both of the other genders.
2.
Covenant of Purchase and Sale.

2.1    On and subject to the terms and conditions set forth in this Agreement,
Seller shall sell, convey, assign and transfer the Hotel to Buyer, and Buyer
shall purchase and accept from Seller the Hotel and shall assume from and after
the Closing (i) except to the extent otherwise expressly provided in this
Agreement, all of Seller’s obligations and liabilities accruing or arising after
Closing with respect to the Hotel under the Hotel Management Agreement,
Reservations, the Leases, the Assumed Contracts, the Permits and the Permitted
Exceptions, (ii) such other obligations and liabilities with respect to the
Hotel as are expressly provided in this Agreement or in any Transfer Instrument
to be assumed, paid or performed by Buyer (subject in the case of both
clauses (i) and (ii) to any express limitations on such assumption, payment or
performance contained herein or therein).
2.2    On or before the Effective Date, Buyer had the right to designate by
written notice to Seller any of the Service Contracts which Buyer does not
approve and elects to have terminated at Closing and Seller shall terminate such
disapproved Service Contracts on or prior to Closing; provided, however, if by
the terms of the disapproved Service Contracts Seller has no right to terminate
same on or prior to Closing, or if any fee or other compensation is due
thereunder as a result of such termination (each of such Service Contracts, the
“Conflict Contracts”), Buyer shall be required at Closing to assume all
obligations under such Conflict Contracts until the effective date of the
termination or to assume the obligation to pay or to reimburse Seller for the
payment of any termination fees or charges. In the event Buyer requires Seller
to terminate any such Conflict Contract and Seller must pay a termination fee to
terminate such Conflict Contract, Seller shall receive a credit for such amount
at Closing.



--------------------------------------------------------------------------------



3.
Purchase Price and Deposit.

3.1    Amount of Purchase Price. The Purchase Price shall be Sixty-Two Million
Dollars ($62,000,000), subject to credits, prorations and other adjustments as
provided in Sections 8 and 11 and as otherwise expressly provided in this
Agreement.
3.2    Allocation of Price. Seller and Buyer shall reasonably endeavor, prior to
the Closing Date, to agree on the amount of the Purchase Price to be allocated
to the Hotel Premises for purposes of determining the documentary transfer tax
on the conveyance of the Hotel Premises hereunder. Upon the request of either
Party, the Parties shall also endeavor to allocate the Purchase Price among all
components of the Hotel. Agreement on allocation shall not, however, be a
condition to Closing and, failing such agreement, each Party shall be free to
allocate the Purchase Price in any manner. Allocations agreed by the Parties
pursuant to this Section shall be used by the Parties for title insurance and
all tax and other government reporting purposes.
3.3    Deposit.
3.3.1    Amount and Delivery. Within two (2) Business Days after the Effective
Date, Buyer shall deliver into Escrow cash in the amount of Three Million
Dollars ($3,000,000) as a good faith deposit (such $3,000,000 deposit and all
interest earned on the deposited funds while in Escrow, shall comprise the
“Deposit”). The sum of One Hundred Dollars ($100) is independent of any other
consideration provided hereunder, shall be fully earned by Seller upon the
Effective Date of this Agreement, and is not refundable under any circumstances.
3.3.2    Investment. The Deposit, while held in Escrow, shall be held by the
Escrow Agent in an interest-bearing account with a federally insured national
banking association.
3.3.3    Disposition. If, after the Effective Date, Buyer is in default of its
obligations under this Agreement and fails to purchase the Hotel on or before
the Closing Date, or if this Agreement is terminated by Seller after the
Effective Date due to Buyer's default of its obligations hereunder, Seller upon
termination of this Agreement shall be entitled to receive and retain the
Deposit as liquidated damages, in accordance with Section 21. In all other
circumstances, the Deposit shall remain the property of Buyer and, together with
interest earned thereon, shall either (A) at Closing, be applied against the
Purchase Price or (B) upon termination of this Agreement, be returned to Buyer;
provided that the sum of $100 which, in all events, shall belong and be released
to Seller, as independent consideration for this Agreement.
4.
Title and Due Diligence Conditions.

4.1    Title and Survey.
4.1.1    Title Report and Survey. Prior to the Effective Date, Seller has caused
the Title Company to deliver to Buyer the Title Report together with copies of
all recorded documents referenced in the Title Report and Seller has delivered
to Buyer a copy of the Survey (altogether, the Title Report, recorded documents
and the Survey, the “Title Documents”). If Buyer desires Extended Coverage,
Buyer may, at its sole expense, obtain an update of the Survey (as the



--------------------------------------------------------------------------------



Title Company may require for Extended Coverage and as Buyer may otherwise
require for its own purposes), so long as it obtains such updated Survey, and
delivers a copy of it to Seller and the Title Company (certified to Buyer,
Seller and Title Company), no later than Effective Date and, prior to 5:00 p.m.,
Pacific Time, on the Effective Date, the Title Company approves such updated
Survey and issuance of Extended Coverage. Seller shall reasonably cooperate, but
at no further expense to Seller, in assisting Buyer to obtain any update or
re-certification of the Survey.
4.1.2    Objectionable Title Matters and Permitted Exceptions. Except for any
exceptions to or defects in Seller’s title (“Objectionable Title Matters”) with
respect to which Buyer properly gives Seller and Title Company written notice of
objection (each a “Title Objection Notice”) by no later than the Effective Date
(the “Title Review Date”) (or, with respect to any defect or exception which is
disclosed to Buyer after it delivered its last Title Objection Notice, by the
earlier of the Closing Date or five (5) Business Days after such matter is
disclosed to Buyer), Buyer shall be deemed to have approved the state of
Seller’s title to the Hotel as disclosed by the Title Documents and, if Buyer
does not elect to obtain an update of the Survey as provided in Section 4.1.1,
that would have been disclosed by any such update of the Survey. Buyer shall not
object to any Permitted Exceptions set forth in clauses (A) through (G) of the
definition of Permitted Exceptions set forth in Section 4.1.6. All other
exceptions and other defects that are disclosed by the Title Documents or, if
Buyer does not elect to obtain an update of the Survey as provided in
Section 4.1.1, that would have been disclosed by any such updated Survey, to
which Buyer makes no timely objection in accordance with the provisions of this
Section 4.1, and all such exceptions and other defects to which Buyer timely
objects but later waives such objection as provided in this Section 4.1, shall
then also become and be deemed Permitted Exceptions. Notwithstanding the
foregoing, under no circumstances shall (i) any mortgages, deed of trust or
other security instruments for any financing incurred by Seller (other than the
Equipment Leases) or (ii) delinquent real estate ad valorem taxes, delinquent
general and special assessments or delinquent personal property ad valorem taxes
be considered a Permitted Exception and Buyer shall not be required to list such
items in any Title Objection Notice.
4.1.3    Termination for Objectionable Title Matter. If, after giving Seller
timely written notice under Section 4.1.2 of any Objectionable Title Matter,
Buyer does not receive by the earlier of (A) the Closing Date and (B) five (5)
Business Days after the date Seller receives the Title Objection Notice from
Buyer (such earlier date, “Seller’s Title Response Date”) either:
4.1.3.1    Where such Objectionable Title Matter would otherwise be within the
scope of coverage of the Title Policy, written confirmation from the Title
Company that such Objectionable Title Matter will, at no additional cost or
expense to Buyer, not be scheduled as an exception in the Title Policy, or
4.1.3.2    Written confirmation from the Title Company that it will, at no
additional cost or expense to Buyer, affirmatively insure Buyer against loss
resulting from such Objectionable Title Matter, by an endorsement to the Title
Policy in a form reasonably satisfactory to Buyer, and
4.1.3.3    If applicable, Seller’s unconditional written undertaking to take, at
or before Closing, such steps as the Title Company specifies in its written
confirmation are



--------------------------------------------------------------------------------



required for it either to omit such Objectionable Title Matter as an exception
in the Title Policy or to issue such endorsement,
then Buyer shall have the right to terminate the Escrow and this Agreement by
written notice of termination given to Seller and Escrow Agent no later than
five (5) Days after the Seller’s Title Response Date, whereupon Escrow Agent
shall cancel Escrow, disburse the Deposit to Buyer and return every other item
in Escrow to the Party which deposited the same. If Buyer does not so elect to
terminate this Agreement, Buyer shall be deemed to have waived its objection to
the Objectionable Title Matter(s) in question and such title matter(s) shall
then become and be deemed Permitted Exceptions.
4.1.4    Extension of Closing Date for Notice and Cure. If Buyer timely gives
Seller notice of objection to any title exception under Section 4.1.2 later than
the tenth (10th) Day preceding the Closing Date, the Closing Date may be
extended by Seller if Seller has elected to cure such title objection, to a date
no more than fifteen (15) Days after the date otherwise specified herein as the
Closing Date. Such extension shall be effected by Seller’s giving written notice
of such extension to Buyer on or before the date otherwise specified herein as
the Closing Date.
4.1.5    Title Policy. Buyer’s obligation to consummate the Closing and purchase
the Hotel shall be subject to and conditioned upon the Title Company’s
willingness at Closing to issue the Title Policy solely upon condition of the
payment of the Title Company’s negotiated premium. In the event of any failure
of such condition in this Section 4.1.5 other than due to Buyer’s default
hereunder, Buyer shall have the right to waive such condition and proceed to
Closing or terminate this Agreement by delivering written notice thereof to
Seller and Escrow Agent on or prior to the Closing Date, and the failure by
Buyer to timely deliver written notice of Buyer’s waiver of such conditions
shall be deemed Buyer’s election to terminate this Agreement and receive a
return of the Deposit. In the event of such termination, the entire Deposit then
held by Escrow Agent shall be returned to Buyer and thereafter no party hereto
shall have any further rights or obligations hereunder, except as expressly
provided otherwise in this Agreement. The Title Company’s willingness at Closing
to issue the Title Policy to Buyer with respect to the Hotel Premises shall only
be a condition of Buyer’s obligation to proceed to Closing and not a covenant of
Seller; provided that Seller shall execute a customary owner’s affidavit and a
gap indemnity in the form reasonably requested by the Title Company for purposes
of issuing Extended Coverage and such other formation and authority documents as
reasonably requested by Title Company in connection with the issuance of the
Title Policy to Buyer.
4.1.6    Permitted Exceptions. As used herein, the term “Permitted Exceptions”
shall mean: (A)  the rights of tenants as tenants only under the Leases; (B) the
Hotel Management Agreement; (C) the Assumed Contracts; (D) non-delinquent real
estate ad valorem taxes, general and special assessments, and water or sewer
rates and charges (if not metered) and personal property ad valorem taxes
accruing for the fiscal year in which the Closing occurs; (E) all zoning
restrictions, regulations and requirements, all building codes and other
applicable laws, ordinances and governmental regulations affecting the Hotel
Premises; (F) any lien or encumbrance caused by Buyer or arising through or
under Buyer or its activities; (G) all matters existing with the written consent
of Buyer; and (H) all matters deemed to be Permitted Exceptions pursuant to



--------------------------------------------------------------------------------



Sections 4.1.2 and 4.1.3. The inclusion of any non-recorded agreements and
documents included above is not intended to mean, and shall not be deemed to
imply, that such agreements and documents described therein are covenants
running with, or encumbrances upon, the Hotel Premises.
4.2    Access to Property Records and Personnel. Prior to the Effective Date,
Seller has provided to Buyer, its agents, consultants and counsel, access at the
Hotel at all reasonable times to:
4.2.4    The Hotel Records (excluding software and electronic databases, but
including print-outs or digital copies of such data). Access may be provided
through the due diligence websites (the “Electronic Data Site”) maintained by
Seller’s Broker and Bentall Kennedy (and Buyer acknowledges that it already has
been granted access to such websites for purposes of its pre-bid due diligence).
4.2.5    The Hotel Improvements and Hotel Parcel, for purposes of conducting (at
Buyer’s sole expense and liability) any inspections, observations, examinations,
surveys and tests that Buyer may reasonably require (but Buyer shall not conduct
any borings, drilling or other invasive or destructive testing without Seller’s
prior written consent and without first evidencing to Seller liability insurance
coverage for such activity reasonably satisfactory in scope and amount to
Seller).
Such right of access, however, shall be subject to the rights of guests, tenants
and licensees of the Hotel and holders of other possessory interests in the
Hotel, and Buyer in its activities under this Section 4.2 shall conduct its
inspections so as not to unreasonably interfere with such rights or the
operation of the Hotel in any respect. In no event shall Buyer communicate with
any employees of or at the Hotel other than (A) the Hotel’s general manager,
(B) such other executive Hotel Employees, if any, as Seller designates in
writing from time-to-time (“Designees”), nor shall Buyer disclose or permit to
be disclosed to any Hotel Employees, other than the Hotel’s general manager, the
nature or reason for Buyer’s presence on or about the Hotel without Seller’s
prior approval.
4.3    Indemnification and Insurance.
4.3.1    Buyer shall Indemnify Seller and Hotel Manager from and against any and
all Claims arising or asserted to arise out of, any activity of Buyer or Buyer’s
agents, contractors, employees and representatives, conducted at or about the
Hotel Premises prior to Closing, including, without limitation, Claims for
damage to the Hotel or third-party Claims against Seller or Hotel Manager
resulting from any such activity, except to the extent that such Claims were
caused by the negligence or willful misconduct of Seller or Hotel Manager. Buyer
shall, with reasonable promptness, repair in a good and workmanlike manner any
damage to the Hotel caused by any such activity; provided, however, that Buyer
shall not be liable for any Claim resulting solely from Buyer’s discovery of any
pre-existing condition.
4.3.2    Prior to any entry upon the Hotel Premises by Buyer or Buyer’s agents,
contractors, subcontractors or employees, Buyer shall deliver to Seller proof
satisfactory to Seller that Buyer is carrying a commercial general liability
insurance policy issued by a financially



--------------------------------------------------------------------------------



responsible insurance company reasonably acceptable to Seller, covering (i) the
activities of Buyer, Buyer’s agents, contractors, subcontractors and employees
on or upon the Hotel Premises, and (ii) Buyer’s indemnity obligation contained
in Section 4.3.1 above. Such proof shall evidence that such insurance policy
shall have a per occurrence limit of at least Two Million Dollars ($2,000,000)
and an aggregate limit of at least Five Million Dollars ($5,000,000).
4.3.3    Notwithstanding any other provision of this Agreement, the indemnity
and insurance obligations of Buyer set forth in this Section 4.3 shall survive
any termination of this Agreement.
4.4    Natural Hazard Report. Prior to the Effective Date, Seller has delivered
a report detailing the natural hazards affecting the property (“Natural Hazards
Report”), prepared by an independent third party pursuant to California Civil
Code § 1102.4 (“Natural Hazard Expert”). The Natural Hazard Report prepared by
the Natural Hazard Expert regarding the results of its examination fully and
completely discharges Seller from its disclosure obligations under Natural
Hazard Disclosure Act, California Government Code Sections 8589.3, 8589.4 and
51183.5, and California Public Resources Code Sections 2621.9, 2694 and 4136,
and any successor statutes or laws and Sections 1102 through 1102.17 of the
California Civil Code and the Natural Hazard Expert shall be deemed to be an
expert, dealing with matters within the scope of its expertise with respect to
the examination and written Natural Hazard Report regarding the natural hazards
referred to above.
4.5    Discussions with Government Authorities. Buyer shall not have the right
to meet with or otherwise communicate with any Governmental Authority or any
official, employee, agent or representative thereof regarding the Hotel (other
than for routine inspections of public records) unless Buyer gives Seller at
least two (2) Business Day’s prior written notice of such communication
(including time, place and subject matter) and the opportunity to have such
communications conducted in the presence of a representative of Seller.
5.
Representations and Warranties.

5.1    By Seller.
5.1.6    Regarding the Hotel. Seller hereby represents and warrants to Buyer
that, as of the Effective Date and except as disclosed in Exhibit “5.1.1” or
elsewhere in this Agreement or in any other Exhibit to this Agreement, the
Environmental Report, the Natural Hazards Report, the Title Report, the Survey
or other written materials made available to Buyer at the Hotel prior to the
Effective Date or on the Electronic Data Site prior to the Effective Date:
5.1.6.1    To Seller’s Knowledge, attached hereto as Exhibit “5.1.1.1” is a list
of all material Permits which Seller and/or Hotel Manager has obtained in the
Ordinary Course and, to Seller’s Knowledge, neither Seller nor Hotel Manager has
received written notice (A) that the current condition, occupancy or use of the
Hotel violates or will require correction under any applicable Law (including,
without limitation, building, health, fire, zoning, occupancy and safety codes,
Title III of the Americans with Disabilities Act, OSHA regulations or Laws



--------------------------------------------------------------------------------



regulating Hazardous Substances) or (B) revoking, canceling or denying renewal
of any Permit or Liquor License.
5.1.6.2    Seller has not filed any notice of protest or appeal against, or
commenced proceedings to recover, real property tax assessments against the
Hotel Parcel or the Hotel Improvements except as set forth in Exhibit “5.1.1.2”.
Seller shall not initiate any other such protest or appeal without Buyer’s prior
written consent which shall not be unreasonably withheld except Seller may, at
its sole cost without reimbursement from Buyer, appeal property taxes for tax
years 2011/2012 and 2012/2013. Upon Closing, Buyer, at Buyer’s election and at
Buyer’s sole cost without reimbursement from Seller, shall be permitted to
assume control of any such protest or appeal with respect to taxes for tax year
2012/2013. Any refund of such property taxes for tax year 2012/2013 shall be
prorated between Buyer and Seller based on the portion of such year that each of
them owned the Hotel.
5.1.6.3    There are no lawsuits, arbitrations, administrative claims, mediation
demands or similar actions filed and served upon Seller or, to Seller’s
Knowledge, otherwise pending or threatened against Seller, the Hotel or the
Hotel Manager, whose outcome could adversely affect title to or the use,
occupancy or operation of the Hotel or Seller’s ability to convey, assign and
transfer the Hotel or otherwise perform its obligations under this Agreement
(including, without limitation, actions for condemnation). There are pending
certain worker’s compensation suits and claims in the Ordinary Course as set
forth on Exhibit “5.1.1.3”. To Seller’s Knowledge, there is no outstanding or
unsatisfied order or judgment against or affecting the Seller, the Hotel, or the
Hotel Manager.
5.1.6.4    Except as set forth on Exhibit “1-G” and the reports set forth
therein, neither Seller nor, to Seller’s Knowledge, Hotel Manager has received
written notice from any Governmental Authority (A) of any pending or threatened
proceeding or investigation concerning any alleged or suspected violations of
applicable Laws regarding the use, storage, transportation, release or disposal
of Hazardous Substances (“Environmental Laws”) or (B) of any alleged violation
of Environmental Laws at the Hotel that remains uncured. Except as set forth on
Exhibit “1-G” and the reports set forth therein, to Seller’s Knowledge, Seller
has not used, stored, disposed or released Hazardous Substances at or about the
Hotel in violation of any Environmental Laws nor, to Seller’s Knowledge, has any
use, storage, disposal or release of Hazardous Substances occurred at the Hotel
in violation of any Environmental Laws, nor, to Seller’s Knowledge, is there any
other condition existing at the Hotel in violation of any Environmental Law.
5.1.6.5    The Schedule of Leases attached hereto as Exhibit “5.1.1.5”
identifies all of the existing Leases, including all amendments and
modifications thereto in effect as of the Effective Date. Such exhibit includes
a list of all security, damage or other deposits held by Seller under the
Leases. Seller has delivered true, correct and complete copies of the Leases to
Buyer. To Seller’s Knowledge, neither Seller nor any of the tenants thereunder
is currently in default of any of the Leases; and, to Seller’s Knowledge, there
are no disputes, defenses, claims or rights of set-off currently outstanding
with respect to the Leases. To Seller’s Knowledge, Seller has



--------------------------------------------------------------------------------



received no written notice of any default under any of the Leases, or notice of
any intention by any of the parties to any Lease to cancel the same, nor has
Seller canceled any of same.
5.1.6.6    The Schedule of Contracts attached hereto as Exhibit “1-D” identifies
all of the existing Equipment Leases and material Service Contracts affecting
the Hotel. The copies of the Equipment Leases and Service Contracts which Seller
shall deliver or make available to Buyer pursuant to Section 4.2.1 shall be
true, correct and complete copies of the same. To Seller’s Knowledge, each of
the Equipment Leases and Service Contracts are in full force and effect and
neither Seller nor any other party to any such lease or contract is currently in
default thereunder.
5.1.6.7    Seller has good title to the FF&E, Inventory and Intangibles (which
at the Closing shall be free and clear of any Liens, charges or encumbrances,
subject only to the Equipment Leases).
5.1.6.8    Seller shall deliver a true, correct and complete copy of the Ground
Lease to Buyer pursuant to Section 4.2.1. The Ground Lease is in full force and
effect, and to Seller’s Knowledge, Seller has not received written notice of a
default under, nor, to Seller’s Knowledge, is Seller or the City currently in
default under, the Ground Lease. All rent due has been paid under the Ground
Lease through Effective Date, Seller will continue to timely pay rent due and
otherwise perform its obligations under the Ground Lease through the Closing
Date, and, to Seller’s Knowledge, there are no other outstanding amounts owed
under the Ground Lease (other than any year end adjustments as may be required
pursuant to the Ground Lease).
5.1.6.9    Seller is not a party to any existing management agreements or
franchise agreements relating to the Hotel other than the Hotel Management
Agreement and that certain Unit License Agreement between Einstein and Noah
Corp. and Seller dated February 28, 2008 (the “Einstein Franchise Agreement”).
Seller shall deliver a true, correct and complete copy of the Hotel Management
Agreement and the Einstein Franchise Agreement to Buyer pursuant to
Section 4.2.1. The Hotel Management Agreement and the Einstein Franchise
Agreement are each in full force and effect, and to Seller’s Knowledge, neither
Seller nor the Hotel Manager is currently in default under the Hotel Management
Agreement and neither Seller nor Einstein and Noah Corp. is currently in default
under the Einstein Franchise Agreement. All management fees due have been paid
under the Hotel Management Agreement through Effective Date and Seller will
continue to timely pay amounts due and otherwise perform its obligations under
the Hotel Management Agreement through the Closing Date, and, to Seller’s
Knowledge there are no other outstanding amounts owed under the Hotel Management
Agreement (other than any year end adjustments as may be required pursuant to
the Hotel Management Agreement). The FF&E Reserve is the only reserve maintained
by the Hotel Manager pursuant to the Hotel Management Agreement. All unit
license and royalty fees due have been paid under the Einstein Franchise
Agreement through Effective Date and Seller will continue to timely pay amounts
due and otherwise perform its obligations under the Einstein Franchise Agreement
through the Closing Date, and, to Seller’s Knowledge there are no other
outstanding amounts owed under the Einstein Franchise Agreement.
5.1.6.10    There are no pending or, to Seller’s Knowledge, threatened zoning
changes or variances with respect to the Hotel, nor to Seller’s Knowledge has
anyone initiated



--------------------------------------------------------------------------------



any request or application for a zoning change or variance with respect to the
Hotel. There are no pending or, to Seller’s Knowledge, threatened changes in
access to the Hotel. Seller has not received written notice of, and to Seller’s
Knowledge there are, no pending condemnation actions with respect to the Hotel
and there are no threatened or contemplated condemnation actions.
5.1.6.11    Except as otherwise disclosed on Exhibit “5.1.1.11”, there are no
employment agreements, union contracts or collective bargaining agreements with
respect to the Hotel. Except as otherwise disclosed on Exhibit “5.1.1.11”, to
Seller’s Knowledge, there are no alleged unfair labor practices, strikes or
other employee disputes pending or, to Seller’s Knowledge, threatened with
respect to the Hotel. As provided in the Hotel Management Agreement, all of the
employees regularly working at the Hotel are Hotel Employees and are employed by
Hotel Manager.
5.1.6.12    To Seller’s Knowledge, there is no pending or threatened claim or
litigation contesting Seller’s right to use any of the Marks.
5.1.6.13    The Hotel Records delivered or to be delivered to Buyer by or on
behalf of Seller were prepared and delivered to Seller in the Ordinary Course
pursuant to the Hotel Management Agreement and, to Seller’s Knowledge, are
complete and correct in all material respects.
5.1.6.14    To Seller’s Knowledge, attached hereto as Exhibit “5.1.1.14” are
true, correct and complete copies of the certificates of insurances for the
insurance policies maintained on Seller’s behalf for the Hotel. To Seller’s
Knowledge, it has not received written notice of the pending or threatened
termination of any such insurance policy, and to Seller's Knowledge, no such
insurance policy has been terminated. To Seller's Knowledge, it has not received
written notice of any defects or inadequacies in the Hotel that would affect
adversely its insurability or materially increase the cost of insurance beyond
the current costs.
5.1.6.15    To Seller's Knowledge, there exists no audit of any taxes payable or
tax delinquency with respect to the Hotel which has not been resolved or
completed or being contested in good faith. All such uncontested taxes
(including Operational Taxes) and all deficiency assessments, penalties and
interest relating to any period ending prior to the Closing Date with respect to
the Hotel, which Seller is aware of, have been or shall be paid by Seller if due
as of or prior to the Closing Date. To Seller’s Knowledge, all returns, reports
and declarations for Operational Taxes required to be filed by or on behalf of
Seller (either separately or as part of a consolidated group) with respect to
the Hotel or operation of the Hotel have been timely filed (subject to any
extensions that may be permitted by Law) and to Seller’s Knowledge, such
returns, reports and declarations as so filed are complete and accurate in all
material respects and disclose all Operational Taxes required to be paid for the
periods covered thereby.
5.1.7    Regarding Seller. Seller hereby represents and warrants to Buyer that,
as of the Effective Date:
5.1.7.1    Seller is duly organized, validly existing and in good standing under
the laws of the State of California; has full power to enter into this Agreement
and to fulfill



--------------------------------------------------------------------------------



its obligations hereunder; has authorized its execution, delivery and
performance of this Agreement by all necessary corporate and/or partnership
action; and has caused this Agreement to be duly executed and delivered on its
behalf to Buyer. This Agreement constitutes, and all other documents required by
this Agreement to be executed by Seller shall constitute when so executed, the
valid and binding obligation of Seller, enforceable against Seller in accordance
with its respective terms, except to the extent that enforcement may be limited
by applicable bankruptcy, insolvency, moratorium and other principles relating
to or limiting the rights of contracting parties generally.
5.1.7.2    Subject to obtaining the consent of the City under the Ground Lease,
Seller has full right and power to convey and deliver possession of the Seller’s
interest as tenant under the Ground Lease and the Hotel Improvements and to
transfer all of the other property comprising the Hotel in accordance with this
Agreement.
5.1.7.3    Except as provided in the conditions to closing in Section 9 and in
Section 5.1.2.2, no Governmental Authority, internal or other third-party
approval or consent which has not already been obtained is required for Seller’s
execution and delivery of, performance of obligations under, and conveyance of
assets to Buyer under, this Agreement. Seller’s execution, delivery and
performance of this Agreement do not and will not violate, and are not
restricted by, any other contractual obligation or any Law to which Seller is a
party or by which Seller or any of the property comprising the Hotel is bound.
5.1.7.4    There are no lawsuits filed and served against Seller or, to Seller’s
Knowledge, otherwise pending or threatened whose outcome could adversely affect
Seller’s ability to sell the Hotel and otherwise perform its obligations under
this Agreement.
5.1.7.5    Except for Seller’s Broker, Seller has not engaged or dealt with any
broker, finder or similar agent in connection with the transactions contemplated
by this Agreement.
5.1.7.6    Seller (a) is not in violation of any laws relating to terrorism,
money laundering or the Uniting and Strengthening America and by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56 or Executive Order No. 13224 (Blocking Property and
Prohibiting Transactions with persons Who Commit, Threaten to Commit, or Support
Terrorism) the “Executive Order”) (collectively, the “Anti-Money Laundering and
Anti-Terrorism Laws”), (b) is not acting, directly or indirectly, on behalf of
terrorists, terrorist organizations or narcotics traffickers, including those
persons or entities that appear on the Annex to the Executive Order, or are
included on any relevant lists maintained by the Office of Foreign Assets
Control of U.S. Department of Treasury, U.S. Department of State, or other U.S.
government agencies, all as may be amended from time to time, (c) does not
conduct any business or engage in making or receiving any contributions of
funds, goods, or services to or for the benefit of any person included in the
Annex or lists described in clause (a) above; (d) does not deal in, or otherwise
engage in any transaction relating to, any property or interests in property
blocked pursuant to the Executive Order; and (e) does not engage in or conspire
to engage in any transaction that evades or avoids, or has the purpose of
evading or avoiding, or attempts to violate, any of the prohibitions set forth
in any Anti-Money Laundering and Anti-Terrorism Laws.



--------------------------------------------------------------------------------



5.1.7.7    Seller is not the subject debtor under any federal, state or local
bankruptcy or insolvency proceeding, or any other proceeding for dissolution,
liquidation or winding up of its assets, and no attachments, execution
proceedings, assignments for the benefit of creditors, insolvency, bankruptcy,
or similar proceedings are pending or, to Seller’s Knowledge, threatened against
Seller, nor is Seller contemplating commencing any proceedings. Seller is not
insolvent, and the consummation of the transactions contemplated by this
Agreement shall not render Seller insolvent.
5.2    By Buyer. Buyer hereby represents and warrants to Seller that, as of the
Effective Date:
5.2.4    Buyer is duly organized, validly existing and in good standing under
the laws of Delaware, is in good standing and qualified to do business in every
other jurisdiction in which such qualification is legally required; has full
power and authority to enter into this Agreement and to fulfill its obligations
hereunder; has authorized the execution, delivery and performance of this
Agreement by all necessary company action; and has caused this Agreement to be
duly executed and delivered to Seller. This Agreement constitutes, and all other
documents required by this Agreement to be executed by Buyer shall constitute
when so executed, the valid and binding obligation of Buyer, enforceable against
Buyer in accordance with its respective terms, except to the extent that
enforcement may be limited by applicable bankruptcy, insolvency, moratorium and
other principles relating to or limiting the rights of contracting parties
generally.
5.2.5    Except for the consent of the City under the Ground Lease, no
Governmental Authority, internal or other third-party approval or consent which
has not already been obtained are required for Buyer’s execution and delivery
of, or performance of obligations under, this Agreement, and Buyer’s execution
and performance of this Agreement do not and will not violate, and are not
restricted by, any other contractual obligation or applicable Law to which Buyer
is a party or by which Buyer is otherwise bound.
5.2.6    There are no lawsuits filed and served against Buyer or, to Buyer’s
knowledge, otherwise pending or threatened whose outcome could adversely affect
Buyer’s ability to purchase the Hotel and otherwise perform its obligations
under this Agreement.
5.2.7    Except for Seller’s Broker, Buyer has not engaged or dealt with any
broker, finder or similar agent in connection with the transaction contemplated
by this Agreement.
5.2.8    Buyer is experienced in the acquisition, ownership and operation of
hotels similar to the Hotel.
5.2.9    Buyer (a) is not in violation of any laws relating to terrorism, money
laundering or Anti-Money Laundering and Anti-Terrorism Laws, (b) is not acting,
directly or indirectly, on behalf of terrorists, terrorist organizations or
narcotics traffickers, including those persons or entities that appear on the
Annex to the Executive Order, or are included on any relevant lists maintained
by the Office of Foreign Assets Control of U.S. Department of Treasury, U.S.
Department of State, or other U.S. government agencies, all as may be amended
from time to time, (c) does not conduct any business or engage in making or
receiving any contributions of funds,



--------------------------------------------------------------------------------



goods or services to or for the benefit of any person included in the Annex or
lists described in clause (a) above; (d) does not deal in, or otherwise engage
in any transaction relating to, any property or interests in property blocked
pursuant to the Executive Order; and (e) does not engage in or conspire to
engage in any transaction that evades or avoids, or has the purpose of evading
or avoiding, or attempts to violate, any of the prohibitions set forth in any
Anti Money Laundering and Anti Terrorism Laws.
5.2.10    PRIOR TO THE EFFECTIVE DATE, BUYER WILL HAVE CONDUCTED ITS OWN
INVESTIGATION OF THE HOTEL AND MADE ALL INQUIRIES, INSPECTIONS, TESTS, AUDITS,
STUDIES AND ANALYSES (“INQUIRIES”) IN CONNECTION WITH PURCHASING THE HOTEL THAT
BUYER DEEMS NECESSARY OR ADVISABLE. SUBJECT ONLY TO THE REPRESENTATIONS AND
WARRANTIES AND COVENANTS OF SELLER EXPRESSLY SET FORTH HEREIN AND IN ANY CLOSING
DOCUMENT, (A) BUYER WILL RELY ON SUCH INQUIRIES IN DETERMINING IF THE HOTEL IS
SUITABLE FOR BUYER’S PURPOSES, AND (B) IF FOR ANY REASON BUYER IS UNABLE ON OR
BEFORE THE EFFECTIVE DATE TO MAKE ANY INQUIRIES THAT IT DESIRED TO MAKE, OR THAT
IS CUSTOMARILY MADE IN TRANSACTIONS OF THIS SORT, OR OTHERWISE FAILS TO OBTAIN
INFORMATION SUFFICIENT TO ANSWER ANY QUESTION REGARDING THE CONDITION AND
SUITABILITY OF THE HOTEL, AND YET NONETHELESS PROCEEDS WITH THE PURCHASE OF THE
HOTEL, BUYER SHALL ASSUME ALL RISKS THAT, HAD IT PERFORMED SUCH INQUIRIES OR
OBTAINED SUCH INFORMATION, IT WOULD HAVE ELECTED NOT TO PROCEED WITH THE
PURCHASE OF THE HOTEL ON THE TERMS CONTAINED HEREIN.
5.2.11    EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT OR ANY CLOSING
DOCUMENT, BUYER IS BUYING THE HOTEL “AS IS, WHERE-IS AND WITH ALL FAULTS” AND
WITHOUT ANY OTHER REPRESENTATIONS OR WARRANTIES, EXPRESS, IMPLIED OR STATUTORY,
OF ANY KIND WHATSOEVER, WHETHER BY SELLER OR BY ANY ONE ACTING ON SELLER’S
BEHALF (INCLUDING, WITHOUT LIMITATION, AGENTS, BROKERS, CONSULTANTS, COUNSEL,
EMPLOYEES, OFFICERS, DIRECTORS, SHAREHOLDERS, PARTNERS, TRUSTEES OR
BENEFICIARIES).
5.3    WAIVER AND RELEASE. AS A MATERIAL PART OF THE CONSIDERATION TO SELLER FOR
THE SALE OF THE HOTEL HEREUNDER, EXCEPT FOR A CLAIM MADE FOR MONETARY DAMAGES
DUE TO A BREACH OF A REPRESENTATION, WARRANTY OR COVENANT OF SELLER EXPRESSLY
SET FORTH IN THIS AGREEMENT, AND EXCEPT FOR ANY CLAIMS BASED ON ANY
INDEMNIFICATIONS PROVIDED BY SELLER HEREIN OR IN SELLER’S CLOSING DOCUMENTS,
BUYER HEREBY WAIVES AND RELINQUISHES, AND RELEASES SELLER AND ALL OF SELLER’S
OFFICERS, DIRECTORS, SHAREHOLDERS, EMPLOYEES AND AGENTS (COLLECTIVELY, “SELLER
RELEASE PARTIES”) FROM, ANY AND ALL CLAIMS AND REMEDIES (INCLUDING, WITHOUT
LIMITATION, ANY RIGHT OF RESCISSION) AGAINST SELLER RELEASE PARTIES OR ANY OF
THEM BASED DIRECTLY OR INDIRECTLY ON (A) ANY PAST, PRESENT OR FUTURE CONDITION
OF THE HOTEL, INCLUDING, WITHOUT



--------------------------------------------------------------------------------



LIMITATION, THE RELEASE OR PRESENCE OF ANY HAZARDOUS SUBSTANCES OR (B) ANY
MISREPRESENTATION, OR FAILURE TO DISCLOSE TO BUYER ANY INFORMATION, REGARDING
THE HOTEL (INCLUDING, WITHOUT LIMITATION, ANY DEFECTIVE, HAZARDOUS OR UNLAWFUL
CONDITION WHICH SELLER SHOULD BE AWARE, WHETHER OR NOT SUCH CONDITION REASONABLY
COULD HAVE BEEN DISCOVERED BY BUYER THROUGH AN INSPECTION OF THE HOTEL OR THE
PROPERTY RECORDS), OTHER THAN SUCH A MISREPRESENTATION CONSTITUTING FRAUD. BUYER
UNDERSTANDS THAT SUCH WAIVER AND RELEASE INCLUDES STATUTORY AS WELL AS “COMMON
LAW” AND EQUITABLE RIGHTS AND REMEDIES AND THAT IT COVERS POTENTIAL CLAIMS OF
WHICH BUYER MAY BE CURRENTLY UNAWARE OR UNABLE TO DISCOVER. BUYER ACKNOWLEDGES
THAT THE FOREGOING WAIVER AND RELEASE IS OF MATERIAL CONSIDERATION TO SELLER IN
ENTERING INTO THIS AGREEMENT, THAT BUYER’S COUNSEL HAS ADVISED BUYER OF THE
POSSIBLE LEGAL CONSEQUENCES OF MAKING SUCH WAIVER AND RELEASE AND THAT BUYER HAS
TAKEN INTO ACCOUNT, IN AGREEING TO PURCHASE THE HOTEL AT THE PURCHASE PRICE
SPECIFIED HEREIN, SELLER’S DISCLAIMER OF ANY WARRANTIES AND REPRESENTATIONS
REGARDING THE HOTEL OTHER THAN THOSE EXPRESSLY SET FORTH HEREIN AND IN SELLER’S
CLOSING DOCUMENTS.
BUYER FURTHER AGREES AND ACKNOWLEDGES THAT, IN GIVING THE FOREGOING WAIVER AND
RELEASE, IT HAS WITH ITS LEGAL COUNSEL, CONSIDERED ANY STATUTE OR OTHER LAW THAT
MIGHT APPLY TO AND LIMIT THE EFFECT OF BUYER’S WAIVER AND RELEASE HEREIN AND
HEREBY KNOWINGLY WAIVES THE BENEFITS OF ANY SUCH LAW AND INTENDS THAT IT NOT BE
APPLICABLE HERE, INCLUDING, BUT NOT LIMITED TO THE PROVISIONS OF CALIFORNIA
CIVIL CODE SECTION 1542, WHICH PROVIDES AS FOLLOWS:
“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”
AND, BEING AWARE THAT SAID SECTION 1542 MIGHT OTHERWISE APPLY TO AND LIMIT THE
EFFECT OF BUYER’S WAIVER AND RELEASE HEREIN, KNOWINGLY WAIVES THE BENEFITS OF
SUCH STATUTE AND INTENDS THAT IT NOT BE APPLICABLE HERE.



--------------------------------------------------------------------------------

Buyer’s Initials


5.4    Survival and Limitations. The Parties’ representations and warranties set
forth in this Section 5 (and their respective liability for any breach thereof)
shall survive Closing and shall



--------------------------------------------------------------------------------



not be deemed to merge into any of the Closing Documents; provided, however,
that after Closing Seller shall have no liability to Buyer for any breach of
such representations and warranties unless:
5.4.1    The facts constituting such breach are not within Buyer’s Knowledge
prior to Closing or were not otherwise disclosed on the Electronic Data Site or
in writing to Buyer in accordance with Section 15 of this Agreement;
5.4.2    Buyer has given Seller written notice claiming such breach, and stating
in reasonable detail the factual basis for such claim, within 180 Days after the
Closing Date and has commenced any action with respect to such claim within 210
Days after the Closing Date; and
5.4.3    Buyer’s actual out-of-pocket loss from all breaches of Seller’s
representations, warranties and covenants herein exceeds Two Hundred Fifty
Thousand Dollars ($250,000) in the aggregate, in which case Buyer shall have a
claim for the entire amount of loss suffered from such breaches but in no event
shall Seller’s aggregate liability to Buyer for all such breaches exceed two
percent (2%) of the Purchase Price. In the event of the breach or in accuracy of
any representation or warranty set forth herein, the damaged Party shall,
subject to the foregoing limitations, be entitled to recover all actual losses,
damages, payments, cost or expense caused thereby (including, without
limitation, attorneys’ fees and disbursements actually and reasonably incurred
but excluding incidental, consequential, exemplary, special or punitive
damages).
5.5    Notice of Subsequent Event or Discovery. Prior to Closing, each Party
shall in good faith endeavor to give the other prompt notice of its discovery of
any event or condition which has the effect of making any of Seller’s
representations contained in Section 5 materially inaccurate, either when made
or as of the Closing. If it is reasonably likely that such event or condition
can be remedied within thirty (30) Days, so as to remove such material
inaccuracy, and if Seller undertakes in writing to Buyer, within ten (10) Days
after giving or receiving such notice, to use all commercially reasonable
efforts to effect such remedy, then so long as it is diligently making such
efforts Seller shall have the right to extend the Closing Date by no more than
thirty (30) Days to complete such remedy and Buyer shall not be entitled, prior
to the Closing Date (as so extended), to terminate this Agreement by reason of
such inaccuracy.



--------------------------------------------------------------------------------



6.
Operation of the Hotel Pending Closing.

From the Effective Date until Closing, Seller, in accordance with the Hotel
Management Agreement, shall use commercially reasonable efforts to cause Hotel
Manager to operate the Hotel in the Ordinary Course, and Seller shall not
voluntarily cause, or approve or consent to, any material change in the
operations of the Hotel without Buyer’s prior written approval (which shall not
be unreasonably withheld or delayed). Without limiting the generality of the
foregoing, from the Effective Date until Closing, subject to the terms and
conditions of the Hotel Management Agreement, Seller shall not voluntarily
cause, or approve or consent to, and shall use commercially reasonable efforts
to restrain the Hotel Manager from doing, any of the following (to the extent
Seller has timely actual knowledge of the applicable Manager’s action), without
Buyer’s prior written approval (which shall not be unreasonably withheld or
delayed):
6.1    Material alterations or other material changes in the Hotel Improvements,
except for Approved Capital Expenditures and for alterations currently required
by Law (which Seller may elect, but shall not be obligated by this reference
alone, to make).
6.2    Cancellation or surrender of any existing Permit for the Hotel.
6.3    Creation of any Lease or material modification of any Lease (other than
Marina Leases in the Ordinary Course) or any modification or amendment of the
Ground Lease or Hotel Management Agreement.
6.4    Entering into or materially modifying any Equipment Lease or Service
Contract, unless the same is terminable upon Closing, or intentionally breaching
a Service Contract.
6.5    The imposition of any new Liens or encumbrances with respect to the Hotel
Premises or any portion thereof which would survive the Closing, except for
vendor Liens incurred in the Ordinary Course.
6.6    Material reduction in Inventories to levels below those maintained at the
Hotel during the preceding 12 months (taking into account any seasonal
fluctuations).
6.7    Disposal of any FF&E except for damaged or obsolete items.
6.8    Seller shall cause Hotel Manager to continue to take guest room
reservations and to book functions and meetings and otherwise to promote the
business of the Hotel in Ordinary Course. All advance bookings and Reservations
shall be booked at rates, prices and charges customarily charged by Hotel
Manager for such purposes.
6.9    Seller will maintain in effect all policies of casualty, business
interruption and liability insurance which are in effect as of the date hereof,
or similar policies of insurance, with no less than the limits of coverage now
carried with respect to the Hotel.
If Buyer proceeds to Closing with actual knowledge of any breach by Seller of
this Section 6, Buyer shall be deemed to have waived such breach and shall have
no claim against Seller after Closing on account of such breach.



--------------------------------------------------------------------------------



Seller shall promptly notify Buyer of any written request by Hotel Manager for
Seller’s consent or approval, and shall consult with Buyer regarding whether
Buyer wishes such consent or approval to be given or withheld. Notwithstanding
the foregoing or anything to the contrary, Seller shall not be deemed in breach
of this Section 6 by reason of any action taken by the Hotel Manager without
Seller’s consent or approval except to the extent Seller failed to use
commercially reasonable efforts to restrain the Hotel Manager as provided in the
first paragraph of this Section 6.
7.
Other Agreements.

7.1    Hotel Management Agreement. Upon Closing, Buyer shall assume the
obligations of Seller under the Hotel Management Agreement accruing on and after
the Closing Date, strictly in accordance with and subject to the terms and
conditions of the Hotel Management Agreement and pursuant to the Assignment of
Hotel Management Agreement.
7.2    Liquor License(s) and Liquor Inventory.
7.2.4    Liquor License(s) and Liquor Inventory. Buyer acknowledges (i) that the
primary alcoholic beverage license which permits the sale and on-premises
consumption of alcoholic beverages at the Hotel Premises (the “Liquor License”)
is held by Hotel Manager and (ii) that the transfer or re-issuance of the Liquor
License to Buyer or Buyer’s designee is not contemplated by this Agreement or a
condition to Buyer’s obligation to purchase the Hotel; and (iii) that, except as
the representations and warranties of Seller contained in Section 5.1 may apply
thereto, Seller has not made, does not make and specifically negates and
disclaims any representations, warranties, promises, covenants, agreements or
guaranties of any kind or character whatsoever, whether express or implied, oral
or written, past, present or future, of, as to, concerning or with respect to
the Liquor Operations.
7.2.5    Buyer shall be responsible for investigating and, at its sole cost,
expense, and risk, complying, with Laws applicable to the Liquor License and the
Liquor Operations, insofar as they may require any filing, payment of fees or
other action on the part of Buyer or, after Closing, Hotel Manager with respect
to the sale of the Hotel. Seller shall reasonably cooperate, but at no
significant expense or liability to Seller, in assisting Buyer or Hotel Manager
with respect to the foregoing, and such obligation to cooperate shall survive
the Closing and shall not be deemed to merge into any of the Closing Documents.
8.
Prorations, Credits and Other Adjustments.

At Closing, the Parties shall make the prorations and other adjustments provided
below, and the net amount consequently owing to Seller or Buyer shall be added
to or subtracted from the proceeds of the Purchase Price payable to Seller at
Closing. As close to the anticipated Closing Date as practical, Seller shall, in
consultation with Buyer and with Buyer’s reasonable cooperation and approval,
cause to be prepared a prorations and credit statement (the “Preliminary
Statement”) which shall reflect all of the prorations, credits and other
adjustments at Closing required under this Section 8 or under any other
provision of this Agreement, and which shall be used for purposes of Closing
adjustments, subject to final adjustments as provided in Section 11. As soon as
the Parties have agreed upon the Preliminary Statement, they shall jointly
deliver a mutually signed copy



--------------------------------------------------------------------------------



thereof to Escrow Agent. To the extent the Parties are unable to agree by
Closing on any item on the Preliminary Statement, the amount in dispute shall be
placed in escrow with the Title Company and such item shall be finally resolved
on the Final Statement pursuant to Section 11.
8.1    Proration of Taxes. All real estate ad valorem taxes, general assessments
and special assessments and all personal property ad valorem taxes assessed
against the Hotel (generically “Real Estate Taxes”) for the tax year in which
Closing occurs shall be prorated between Buyer and Seller as of the Closing
Date. Seller shall be responsible for any special assessments levied against the
Hotel and payable for any years prior to the tax fiscal year in which the
Closing occurs plus a pro rata share of such assessments payable for the tax
fiscal year in which the Closing occurs, and Buyer shall be responsible for all
subsequent assessments, including a pro rata share of such assessments payable
for the tax fiscal year in which the Closing occurs. If the real property tax
rate, personal property tax rate or any assessment has not been set for the tax
year in which the Closing occurs, then the proration of such real property tax,
personal property tax or assessment shall be based on the tax bill for the
preceding tax year for such tax or assessment which has not been set for the tax
year in which the Closing occurs, and such proration shall be adjusted between
Seller and Buyer upon presentation of written evidence that the actual taxes or
assessment paid (determined as of the date such taxes or assessment are actually
paid) for the tax year in which the Closing occurs differ from the amounts used
at Closing. The amount of any tax refunds (net of attorneys’ fees and other
costs reasonably incurred by Seller in seeking such a reduction) with respect to
any portion of the Hotel for all tax years prior to the tax year in which the
Closing occurs shall be allocated entirely to Seller and Buyer agrees to, at no
cost to Buyer, reasonably cooperate with Seller in obtaining such refund and/or
immediately delivering to Seller any such refund that Buyer may receive, on
Seller's behalf, at any time subsequent to the Closing. The amount of any tax
refunds (net of attorneys’ fees and other costs reasonably incurred by any
Person in seeking such a reduction) with respect to any portion of the Hotel for
the tax year in which the Closing occurs shall be apportioned between Seller and
Buyer in the same manner as unpaid real estate taxes, personal property taxes
and other assessments on the Hotel. The provisions of this Section 8.1 shall
survive Closing.
Except as provided in Section 8.2.1.4 Seller shall be responsible for room
taxes, occupancy taxes, sales taxes, gross receipt taxes, and similar taxes
imposed by any Governmental Authority (collectively, the “Operational Taxes”)
accruing prior to the Cut-off Time and Buyer shall be responsible for the
Operational Taxes accruing after the Cut-Off Time. For purposes of this
Agreement, all of Operational Taxes (expressly excluding taxes and assessments
covered by the first paragraph of this Section 8.1, corporate franchise taxes,
and federal, state, and local income taxes) shall be allocated between Seller
and Buyer such that those attributable to the period prior to the Cut-Off Time
shall be allocable to Seller and those attributable to the period from and after
the Cut-Off Time shall be allocable to Buyer (with the attribution of such taxes
hereunder to be done in a manner consistent with the attribution under this
Agreement of the applicable revenues on which such taxes may be based).
8.2    Proration of Hotel Revenues.



--------------------------------------------------------------------------------



8.2.1    Guest Ledger. The open account (“Guest Ledger”) for each guest at the
Hotel on the night immediately preceding the Closing (“Closing Eve”) shall be
prorated between Seller and Buyer as follows:
8.2.1.1    Room revenue for all times preceding Closing Eve shall be credited to
Seller.
8.2.1.2    Room revenue for all times after Closing Eve shall belong to Buyer.
8.2.1.3    Room revenue including any sales taxes, room taxes and other taxes
charged to guests in such rooms, all parking charges, sales from mini bars, in
room food and beverage, telephone, facsimile and data communications, in room
movie, laundry, and other service charges allocated to such rooms with respect
to the night containing the Cut-Off Time for guests staying through the night on
the Closing Eve, shall be apportioned equally between Seller and Buyer;
provided, however, that to the extent the times at which food and beverage
sales, telephone, facsimile or data communication, in room movie, laundry, and
other services are ordered by guests can be determined, the same shall be
allocated between Seller and Buyer based on when orders for the same were
received, with orders originating prior to Cut-Off Time being allocable to
Seller, and orders originating from and after the Cut-Off Time being allocable
to Buyer.
8.2.1.4    From the amounts apportioned to Seller under the foregoing clauses
shall be deducted the allocable share of all applicable Operational Taxes, fees
retained by credit card companies, travel and tour agent commissions, license,
reservation and franchise fees, and similar expenses with respect to such
revenues, which Buyer shall then be responsible for paying along with the share
thereof allocable to the amounts apportioned to it.
8.2.2    Restaurant and Public Room Operations. Restaurant and public room
operations shall be adjusted as of the close of business during the morning in
which the Cut-Off Time occurs (or such earlier time on the same night, if the
close of business occurs prior to 12:00 A.M.). Income from the period prior to
such time shall be for the account of Seller, and income from and after such
time shall be for the account of Buyer. From the amount apportioned to Seller
under the foregoing clause shall be deducted the allocable share of applicable
taxes and similar expenses with respect to such revenue, which Buyer shall then
be responsible for paying along with the share thereof allocable to the amounts
apportioned to it.
8.2.3    Rents and other Operating Revenues. Seller shall assign to Buyer:
8.2.3.8    all undisputed monthly rents and other fixed periodic payments under
the Leases which are not delinquent or in default and which are aged thirty (30)
days or less as of Closing, and any other operating revenues not otherwise
provided for in this Section which are not delinquent or in default and which
are aged thirty (30) days or less as of Closing, which shall be purchased by
Buyer at Closing at one hundred percent (100%) of the face amount of such
receivables, and



--------------------------------------------------------------------------------



8.2.3.9    Seller shall retain all other such monthly rents and other fixed
periodic payments under the Leases which do not fall within 8.2.3.1 above (the
“Over 30 Day Rents”). Buyer shall have no right to any such Over 30 Day Rents.
Seller’s retention of the Over 30 Day Rents shall not effect the Purchase Price,
and neither Buyer nor Seller shall receive any credit with respect thereto.
8.2.4    Other Hotel Accounts. Except as otherwise provided with respect to
Guest Ledgers in Section 8.2.1 above, restaurant and public room operations
under Section 8.2.2, and payments under Leases in Section 8.2.3 above, Seller
shall assign to Buyer:
8.2.4.1    all undisputed Accounts which are not delinquent or in default and
which are aged ninety (90) days or less as of Closing, which shall be purchased
by Buyer at Closing at one hundred percent (100%) of the face amount of such
Accounts.
Seller shall retain all other such Accounts which do not fall within
Section 8.2.4.1 above (the “Over 90 Day Accounts”). Buyer shall have no right to
any such Over 90 Day Accounts. Seller’s retention of the Over 90 Day Accounts
shall not effect the Purchase Price, and neither Buyer nor Seller shall receive
any credit with respect thereto.
It is expressly agreed by and between Buyer and Seller that Seller is not
agreeing to sell to Buyer, and Buyer is not agreeing to purchase from Seller,
any of the Over 30 Day Rents, the Over 90 Day Accounts or any of Seller’s
Accounts other than as expressly set forth above. All of those remaining
accounts receivable of Seller not acquired by Buyer shall be and remain the
property of Seller, subsequent to the Closing of the transaction contemplated by
this Agreement. With respect to Accounts, the Parties agree that sums received
or collected by Buyer shall be applied first on account of accounts receivables
arising on or after the Closing and next on account of all such receivables
arising prior to the Closing. Any such funds received or collected by Buyer
shall be paid to Seller on a monthly basis at the end of each calendar month.
Each such monthly payment shall be accompanied by a statement showing the amount
collected on each such account. It is generally the intention of Buyer and
Seller that although all of Seller’s Accounts not being purchased by Buyer shall
be and remain the property of Seller, and, if any such accounts are paid to
Buyer, then Buyer shall collect same and remit to Seller in the manner above
provided. Seller shall be entitled to review the Buyer’s books and records
during the twelve (12) month period following the Closing Date to verify that
Buyer has properly remitted all such accounts receivable and Buyer shall
reasonably cooperate with Seller in connection with such verification efforts.
Except to the extent notified by Seller by written notice to Buyer within twelve
(12) months following the Closing, Seller shall be deemed to have accepted
Buyer’s allocation of those accounts receivable, if any, belonging to Seller
which were received by Buyer.
8.2.5    Vending Machines and Laundry Machines. Cash in all vending and laundry
machines pay telephones and other coin operated equipment shall be emptied by
Seller as of the Cut-Off Time and Seller shall retain all monies collected
therefrom and Buyer shall be entitled to any monies collected therefrom after
the Cut-Off Time.



--------------------------------------------------------------------------------



8.2.6    Marina. All revenue from the Marina, including the rental of slips,
boats and other equipment, and the sale of any boats and other supplies such as
fuel shall be prorated as of the Cut-Off Time.
8.3    Proration of Expenses. The following items of expense with respect to any
portion or aspect of the Hotel shall be prorated between Seller and Buyer as of
the Cut-Off Time:
8.3.1    Periodic charges under Assumed Contracts (such as monthly rents or
fixed periodic charges); provided, however, Seller shall be responsible for any
charges made on a per-order or per-call basis prior to the Closing Date, and
Buyer shall be responsible for any charges made on a per-order or per-call basis
on or after the Closing Date. Seller shall give Buyer a credit at Closing for
all charges which are Seller’s responsibility under this paragraph, and Buyer
shall assume the obligation to pay such charges to the extent credited to Buyer.
8.3.2    Utility charges (but excluding any utility deposits), to the extent
reasonably practicable, in lieu of prorating the charges for any metered utility
service, the Parties shall endeavor to have the utility read the meter as early
as possible on the Closing Eve render a final bill to Seller based on such
reading and bill all subsequent service to Buyer. To the extent that this is not
practical, all charges for utilities shall be prorated as of the Cut-Off Time.
In the event the actual amounts for such charges for utilities or telephone
calls are not known as of the Closing Date or cannot be billed separately to the
responsible Party, such charges shall be prorated between the Parties as of the
Cut-Off Time in accordance with Section 11. Seller shall receive a credit for
all deposits transferred to Buyer or which remain on deposit for the benefit of
Buyer with respect to such utility contracts, otherwise such deposits shall be
refunded to Seller.
8.3.3    With respect to Employee Liabilities accrued pursuant to the Hotel
Management Agreement, Seller shall be required to pay or cause to be paid (or
reimbursed to Hotel Manager) or credit to Buyer at the Closing any accrued or
earned wages, vacation pay, sick pay, bonuses, pension, profit-sharing and
welfare benefits and other compensation and fringe benefits, as applicable, of
all persons employed at the Hotel on or before the Closing Date, including any
employment taxes or other fees or assessments attributable thereto.
8.3.4    All periodic payments under Permits and taxes (other than ad valorem
property taxes), and all tax credits, including license taxes or periodic fees
for licenses or permits which are assignable or transferable without added cost.
Seller will be credited for that portion of such taxes and fees paid by it
allocable to the period after the date of Closing, and any tax refunds
pertaining to periods prior to the Closing shall belong to Seller.
8.3.5    All rent and other amounts payable under the Ground Lease.
8.3.6    All fees and other amounts payable under the Hotel Management
Agreement.
8.3.7    All other Hotel operating expenses of a strictly periodic nature (and
not based on specific orders for goods and services).



--------------------------------------------------------------------------------



8.4    Credits for Reservation Deposits and Security Deposits. Following the
Effective Date (including on the date of Closing), Seller shall continue to
provide Buyer with on-site access to outstanding Reservations (with the right to
print reports) including for whose benefit the Reservation was made, the amount
of prepaid rentals thereunder and the amount of any Reservation Deposits with
respect thereto. Buyer will honor, for its account, all pre-Closing Reservations
made in the Ordinary Course for dates subsequent thereto at the rate or price
previously agreed to by the Hotel Manager. Buyer shall receive a proration
credit equal to (A) all such Reservation Deposits and (B) the aggregate amount
of all cash (or cash equivalent) security, damage or other deposits paid by any
tenants to secure their obligations under Leases which are listed on
Exhibit “5.1.1.5” attached hereto or which are collected by or on behalf of
Seller after the date hereof. With respect to any security deposits that are not
in the form of cash, Seller shall at its sole cost and expense cause the same to
be endorsed or transferred to or re-issued in the name of, Buyer, at or
immediately after Closing.
8.5    Insurance. Seller shall not transfer any insurance policies or coverage
and Buyer shall make its own arrangement for all insurance. Any refunds for
prepaid insurance shall belong to Seller, and any property insurance payments
shall belong to Seller where such payments are for damage repaired prior to
Closing.
8.6    Safe Deposit Boxes. Seller shall deliver written notice to guests who
have safe deposit boxes at the Hotel advising such guests of the sale of the
hotel to Buyer and requesting that they verify the contents of such safe deposit
boxes to Seller on the day of Closing. Seller and Buyer shall inventory and
verify the contents of such safe deposit boxes as part of the Closing. After
each safe deposit box has been inventoried and verified by the respective
guests, Seller and Buyer, and in any case, upon transfer of possession of same
to Buyer under the Agreement, Buyer shall thereafter be responsible for
maintaining the safe deposit boxes. Buyer shall Indemnify Seller from and
against all Claims arising out of or incurred by Seller as a result of any Claim
with respect to the contents which were inventoried and verified in any such
safe deposit boxes; and Seller shall Indemnify Buyer from and against all Claims
arising our of or incurred by Buyer as a result of Claims regarding contents
allegedly left in such safe deposit boxes prior to their being inventoried and
verified but not contained in such inventory and verification.
8.7    Guest Property. Representatives of Seller and Buyer shall prepare an
inventory as of the Cut-off Time of all baggage parcels, laundry, valet packages
and other property of guests checked or left in the care of the Hotel by guests
then or formerly in the Hotel (excluding property in the safe deposit boxes), as
well as all items in Hotel lost and found. From and after the date of Closing,
Seller shall be relieved of any and all responsibility in connection with such
inventoried items of guest property, and Buyer shall Indemnify Seller from and
against any and all Claims arising out of or incurred by Seller as a result of
any Claim with respect to any such property. Seller shall Indemnify Buyer from
and against any and all Claims arising out of or incurred by Buyer as a result
of any Claim with respect to any such property which was allegedly left at the
Hotel prior to such inventory but not included in such inventory.
8.8    Credit for Inventories. Seller shall receive a proration credit equal to
the original net invoice price paid, as of Closing, of all (i) sundry and other
merchandise then held by the Hotel



--------------------------------------------------------------------------------



for sale to customers in the Ordinary Course, (ii) Liquor Inventories (unopened
containers only), and (iii) Consumable Inventory (unopened only). The amount of
such credit shall be based on an actual inventory of such merchandise and
unopened Inventories by representatives of Seller and Buyer conducted prior to
Closing, with a re-inventory conducted as soon as practicable following the
Closing. Except as provided in this Section 8.8, Seller shall not be entitled to
any credit for value of the Inventories.
8.9    Hotel Payables. At Closing, Buyer shall receive a proration credit equal
to the (A) the aggregate estimated amount of all Hotel Payables shown in the
Preliminary Statement minus (B) Buyer’s prorated share of such Hotel Payables
under this Section, and Buyer shall assume the obligation to satisfy Hotel
Payables included in such estimate (as evidenced by a schedule which Seller
shall prepare and submit to Buyer as part of the Preliminary Statement). Seller
shall also pay Buyer for any Hotel Payables which are otherwise identified
following Closing when they are so identified, and Buyer shall assume the
obligation to pay such Hotel Payables upon receipt of such credit. After
Closing, before paying any amount invoiced or otherwise claimed by a third party
due with respect to the Hotel operations prior to Closing which is not included
on such schedule (or is claimed in an amount larger than that shown on such
schedule), Buyer shall first submit such invoice or claim to Seller. Unless
Seller, within 15 days after receiving such submission, objects to such invoice
or claim (thereby making it a Disputed Payable), Buyer may pay the same and take
a credit for such payment on the Final Statement. Seller shall remain
responsible for all Disputed Payables. Buyer shall not receive any proration
credit with respect to any accounts payable relating to the purchase of goods
and services performed or delivered after the Cut-Off Time (“Post-Closing
Payables”), and Buyer shall assume and be solely responsible for any such
Post-Closing Payables.
8.10    Credits for Cash Banks. Seller shall receive a proration credit equal to
the aggregate balance of all Cash Balances as of Closing to the extent they are
left at the Hotel after Closing for the benefit of Buyer. The balances in any
operating accounts for the Hotel maintained by the Hotel Manager and any other
depository accounts, except for the FF&E Reserve, held by Hotel Manager for the
benefit of Seller shall remain the sole property of Seller.
8.11    Credit for Utility Deposits. Notwithstanding any other provision of this
Agreement, to the extent Seller is able effectively to transfer to Buyer its
rights to any deposits held for the account of the Hotel by any utility company,
Seller shall receive a proration credit equal to the amount of such transferred
deposits, and all of Seller's right, title and interest in and to such deposits
shall be assigned to Buyer. Otherwise, no prorations shall be made or credits
allowed with respect to any utility deposits belonging to Seller, which shall
remain the sole property of Seller.
8.12    Credit for Equipment Leases. Notwithstanding any other provision of this
Agreement, Buyer shall not receive a proration credit for any remaining
obligations owing under any Equipment Lease as of the Closing; provided, with
respect to that certain Equipment Lease between KenCal Ownership LLC and
Marquette Equipment Finance, LLC relating to custom outdoor tents for the Hotel
(Master Lease Agreement No. MEF0741) (the “Tent Equipment Lease”), at Closing,
either (a) Seller shall payoff in full all remaining amounts owing under the
Tent Equipment Lease or (b) if Seller does not payoff all remaining amounts,
Buyer shall receive a proration credit for all remaining amounts owing under the
Tent Equipment Lease.



--------------------------------------------------------------------------------



8.13    FF&E Reserve. Any money held by the Hotel Manager in the FF&E Reserve
shall remain with the Hotel Manager for the benefit of Buyer; provided, however,
Seller shall receive a proration credit equal to the aggregate amount of all
such moneys held by the Hotel Manager less amounts expended by the Hotel Manager
in the Ordinary Course but not yet reimbursed out of the FF&E Reserve.
8.14    Credit for Prepaid Expenses. Seller shall receive a proration credit
equal to the original net invoice price paid, as of Closing, of all prepaid
expenses, except to the extent that the goods, services or other items for which
such expenses were incurred are not usable by Buyer.
8.15    Regarding Hotel Prorations Generally. Unless this Section 8 expressly
provides otherwise: (A) all prorations hereunder with respect to the Hotel shall
be made as of the Cut-Off Time, (B) all prorations shall be made on an actual
daily basis, and (C), for purposes of such prorations, all items of revenue and
expense with respect to the Hotel’s operations shall be classified and
determined in accordance with the Uniform System of Accounts.
9.
Conditions to Closing.

9.1    In Buyers Favor. In addition to the conditions specified in Section 4,
Buyer’s obligation to close the transactions contemplated by this Agreement
shall be subject to timely satisfaction or Buyer’s written waiver of each of the
following conditions:
9.1.7    Performance of Seller’s Obligations. Performance by Seller in all
material respects of its obligations under this Agreement to be performed at or
before Closing; provided, however, (a) Buyer shall give Seller written notice
specifying each such default in reasonable detail, and (b) Seller shall have
fifteen (15) days after Seller receives such notice to cure each such noticed
default (and for this purpose Seller shall have the right to extend the Closing
Date for up to fifteen (15) days if and to the extent such notice is delivered
less than fifteen (15) days prior to the Closing Date).
9.1.8    Accuracy of Representations. Subject to Section 5.5 above, the accuracy
in all material respects, as of Closing, of each of the representations set
forth in Section 5.1, except for events occurring after the Effective Date in
the Ordinary Course.
9.1.9    Satisfactory Title Policy. Irrevocable commitment of the Title Company
to issue the Title Policy at Closing shall be a condition to Buyer’s obligation
to close, subject only to the Permitted Exceptions and to the payment of any
premium with respect to the issuance of such policy.
9.1.10    Lease Estoppel Certificates. Seller shall deliver to Buyer tenant
estoppel certificates (“Lease Estoppel Certificates”) signed by tenants under
Leases (other than with respect to the boat slips in the Marina), each of which
shall be dated no earlier than thirty (30) days prior to the Closing Date and
shall be in the general form attached hereto as Exhibit “9.1.4” and shall
confirm the Seller’s representations and warranties herein regarding the Leases
as well as the information previously provided by Seller to Buyer regarding the
Leases. If Seller, after exercise of reasonable diligence, is unable to furnish
Lease Estoppel Certificates under all of the



--------------------------------------------------------------------------------



Leases, Seller shall provide Buyer with Seller certificates (“Sellers Lease
Certificates”), as to the facts that would be stated in the Estoppel
Certificate, for each Lease as to which Seller cannot obtain an Estoppel
Certificate from the tenant. Each Seller certificate shall be deemed to be a
representation by Seller, to the same extent (and subject to the same
limitations) as if set forth in Section 5.1.
9.1.11    Hotel Management Agreement Estoppel Certificate. Delivery to Buyer of
an estoppel certificate relating to the Hotel Management Agreement in the
general form attached hereto as Exhibit “9.1.5” or in the form required under
the Hotel Management Agreement (“Hotel Management Agreement Estoppel
Certificate”) signed by the Hotel Manager which is dated no earlier than thirty
(30) days before the Closing Date, and provides (A) that the Hotel Management is
in full force and effect and has not been modified, (B) states that to its
knowledge no default, or event or condition that upon notice and/or failure to
correct within a period of time would mature into a default, exists on the part
of the Seller under the Hotel Management Agreement, or identifying any such
default, event or condition claimed by Hotel Manager to exist, (C) identifies
the date to which all fees have been paid thereunder, (D) confirms that there
are no outstanding amounts due thereunder other than management fees which are
not yet due and payable; (E) confirms all established budgets under the Hotel
Management Agreement; and (F) confirms such other things as set forth in the
attached form.
9.1.12    Consent to Assignment. The City of San Diego shall have: consented, in
writing, to the Assignment of Ground Lease and the operating lease to be entered
into between Buyer and its Affiliate, in a form reasonably acceptable to Buyer.
Buyer and Seller shall each use commercially reasonable efforts to cooperate
with each other and the City to obtain such consent in a timely manner
(including submitting any required questionnaires, documents, materials, and
information requested by the City).
9.1.13    Ground Lease Estoppel Certificate. Delivery to Buyer of an estoppel
certificate relating to the Ground Lease (“Ground Lease Estoppel Certificate”)
signed by the City in substantially the form attached hereto as Exhibit 9.1.7.
9.1.14    Delivery of Closing Documents into Escrow. Seller shall have delivered
to Buyer or deposited with Escrow Agent all of the items required to be
delivered to Buyer or deposited with Escrow Agent pursuant to the terms of this
Agreement.
9.1.15    No Adverse Proceedings. No injunction or order of any court or
administrative agency of competent jurisdiction with respect to Seller or the
City shall be in effect as of the Closing which restrains or prohibits the
consummation of the transactions contemplated by this Agreement.
9.1.16    No Bankruptcy/Dissolution Event. None of the following shall have
occurred with respect to Seller (a) the commencement of a case under Title 11 of
the United States Bankruptcy Code, as now constituted or hereafter amended, or
under any other applicable bankruptcy law or other similar law; (b) the
appointment of a trustee or receiver of any substantial property interest; (c) a
general assignment for the benefit of creditors; (d) an attachment, execution or
other judicial seizure of a substantial property interest; or (e) a dissolution.



--------------------------------------------------------------------------------



If any of the conditions specified in this Section 9.1 is not timely satisfied
(or waived) by the Closing Date (as may be extended pursuant to the provisions
in this Agreement), Buyer shall have the right to terminate this Agreement and
receive a refund of the Deposit by giving written notice of such termination to
Seller and Escrow Agent by the Closing Date (as may be extended pursuant to the
provisions in this Agreement). After Closing, Buyer shall not have any right to
terminate this Agreement or rescind its purchase of the Hotel by reason of the
failure of any such condition, whether or not such failure was known to or
discoverable by Buyer prior to Closing.
9.2    In Seller’s Favor. The obligation of Seller to close Escrow shall be
subject to timely satisfaction or Seller’s written waiver of each of the
following conditions:
9.2.8    Performance of Buyer’s Obligations. Performance by Buyer in all
material respects of Buyer’s obligations under this Agreement to be performed at
or before Closing.
9.2.9    Accuracy of Representations. The accuracy in all material respects, as
of Closing, of each of the representations of Buyer set forth in Section 5.2.
9.2.10    Union Side Letter. UNITE HERE Local 30 shall have not objected under
Side Letter of Agreement Regarding Ownership Successorship between KenCal
Operating LLC (signed July 15, 2009) and UNITE HERE Local 30 (signed July 30,
2009) (the “Union Side Letter”) to the written assumption by Buyer of the
obligations, if any, of Seller under the Union Side Letter as provided in
Section 3 of the Assignment of Hotel Management Agreement. From and after the
Effective Date, but prior to the Closing Date, Seller shall provide notice to
UNITE HERE Local 30 of the pending sale of the Hotel under this Agreement as
required pursuant to the Union Side Letter.
If any condition specified in this Section 9.2 is not satisfied (or waived by
Seller in writing) by the Closing Date (as may be extended pursuant to the
provisions in this Agreement), Seller shall have the right to terminate this
Agreement by giving written notice of such termination to Buyer and Escrow Agent
by the Closing Date (but, in any event, before Closing as may be extended).
After Closing, Seller shall not have any right to terminate this Agreement or
rescind its sale of the Hotel by reason of the failure of any such condition,
whether or not such failure was known to or discoverable by Seller prior to
Closing.
9.3    Pre-Closing Damage or Destruction.
9.3.1    Termination Rights. In the event of a Casualty, Seller shall promptly
give written notice to Buyer. If, prior to Closing, all or any part of any of
the Hotel Premises is damaged, destroyed or taken by eminent domain (a
“Casualty”) which affects a material part of the Hotel, Buyer shall have the
right, at its election, to terminate this Agreement and Buyer shall be entitled
to receive a return of the Deposit, by written notice given to the Seller by the
Closing Date (but, in any event, before Closing actually occurs). If a Casualty
occurs fewer than ten (10) Business Days before the Closing Date, Buyer shall
have the right to extend the Closing Date until the tenth (10th) Business Day
after the occurrence of such Casualty in order to make the election permitted by
this Section.



--------------------------------------------------------------------------------



9.3.2    If No Termination. If a Casualty occurs and Buyer does not have the
right or does not elect to exercise the right under Section 9.3.1 to terminate
this Agreement, this Agreement shall continue in force. In such case and if the
Casualty affects a material part of the Hotel, at Closing Seller shall pay over
to Buyer the amount of any insurance proceeds, condemnation awards or other
amounts in connection with such Casualty (“Proceeds”) which have already been
received by Seller, shall assign to Buyer all of Seller’s rights to Proceeds
which may then be or thereafter become payable and shall credit Buyer with the
amount of any applicable insurance deductible, except that Seller shall retain
the right to Proceeds payable under business interruption or rent loss insurance
to the extent applicable to periods before the Closing Date, and the Proceeds of
property hazard insurance to the extent Seller has incurred costs to repair or
replace property damaged as a result of such Casualty). If the Casualty does not
affect a material part of the Hotel, at Closing Seller shall give Buyer a credit
for the lesser of (A) reasonably estimated cost to repair the Casualty or
(B) the deductible under the property hazard insurance covering the Hotel (less
in each case the amount expended by Seller to restore the Hotel) and Seller
shall retain the right to Proceeds payable in connection with such Casualty.
9.3.3    Material Part. For purposes of this Section, a Casualty shall be deemed
to affect a material part of the Hotel Premises if: (A) such Casualty results in
either (A) a permanent loss of market value of the Hotel equal to more than two
percent (2%) of the Purchase Price, (B) damage or loss reasonably estimated to
cost more than $1,000,000 to repair or replace, (C) Buyer is unable to use any
portion of the common areas of the Hotel (including any restaurant, lobby or
meeting rooms) which has a material impact on the operation of the Hotel or (E)
such Casualty materially interferes with primary access to the Hotel.
10.
Closing.

10.1    Time, Place and Manner. Closing shall occur on the date (the “Closing
Date”) that is five (5) Business Days following the date the City has agreed, in
writing, to the Assignment of Ground Lease (as described in Section 9.1.6 above)
to Buyer or its nominee. Notwithstanding the foregoing, in the event the City
has not so agreed to such Assignment of Ground Lease on or before December 31,
2012, then either Buyer or Seller shall have the right to terminate this
Agreement. Such termination shall, unless the failure of the City to agree, in
writing, to the Assignment of Ground Lease is due to the breach of this
Agreement by a Party, be deemed due to no default by either Buyer or Seller, and
in the event of such termination absent such breach, the entire Deposit then
held by Escrow Agent shall be returned to Buyer and thereafter no Party hereto
shall have any further rights or obligations hereunder, except as expressly
provided otherwise in this Agreement.
10.2    Seller’s Deliveries. On or before the Closing Date, Seller shall deliver
to Escrow Agent (except as otherwise indicated) the following documents
(“Seller’s Closing Documents”):
10.2.4    The Assignment of Ground Lease and any other Transfer Instruments to
be recorded at Closing, each duly executed and acknowledged by Seller, for
recording at Closing in the Official Records.
10.2.5    A FIRPTA Certificate for Seller, duly executed.



--------------------------------------------------------------------------------



10.2.6    Two counterparts of each of the Transfer Instruments (except those
delivered to Escrow Agent pursuant to Section 10.2.1, which shall be
constructively delivered to Buyer at Closing by recording pursuant to
Section 10.2.1), all duly executed by Seller.
10.2.7    Letters to tenants under the Leases, in form approved by the Buyer and
the Seller, notifying each such tenant that the Hotel has been sold to Buyer and
directing each tenant to make all payments of rent and to send any notices or
other correspondence regarding their respective Leases to the persons and
addresses to be determined by Buyer, and specified in writing to Seller, at
least five (5) Business Days prior to the Closing Date.
10.2.8    Letters to lessors, vendors or contractors under Assumed Contracts,
and utility companies serving the Hotel Premises, in form approved by the Buyer
and the Seller, advising them of the sale of the Hotel to Buyer and directing to
Buyer (at the Hotel) all bills for the services provided to the Hotel on and
after the Closing Date.
10.2.9    Two counterparts of the Assignment of Hotel Management Agreement, duly
executed by Seller.
10.2.10    Certified resolutions and such other documents as Buyer or the Title
Company may reasonably require evidencing the authority of Seller to enter into
this Agreement and perform its obligations hereunder.
10.2.11    A certificate from Seller certifying that all of Seller’s
representations and warranties contained herein are true and correct as of
Closing, except for such matters as are specifically noted in such certificate.
10.2.12    To the extent required by the Title Company, an owner’s/seller’s
affidavit executed by Seller in favor of the Title Company in forms customarily
used in San Diego, California.
10.2.13    Any documents required to transfer title to any vehicles, including
water vehicles, included as part of the Hotel to Buyer at Seller’s expense.
10.2.14    A closing statement consistent with the adjustments and costs set
forth in this Agreement (the “Closing Statement”) duly executed by Seller.
10.2.15    Such other documents as the Escrow Agent or the Title Company may
reasonably require from Seller in order to effect Closing in accordance with
this Agreement.
In addition to the foregoing, on or prior to Closing the Seller shall also
deliver to Buyer the Intangibles, together with such other documents as
expressly contemplated by this Agreement.
10.3    Buyer’s Deliveries. On or before the Closing Date (as may be extended
pursuant to the terms hereof), Buyer shall deliver to Escrow Agent the following
funds and documents (“Buyer’s Closing Documents”):
10.3.1    Good and immediately available funds by no later than 10:00 am Pacific
Time on the Closing Date in an amount (when added to the Deposit) equal at least
to the



--------------------------------------------------------------------------------



sum of (A) the Purchase Price, plus (B) Buyer’s share of Closing costs to be
paid through Escrow, plus or minus (C) the net amount owing Seller or Buyer (as
the case may be) under Section 8 or other adjustments expressly provided in this
Agreement , as shown by the Preliminary Statement.
10.3.2    Assignment of Ground Lease, duly executed by Buyer.
10.3.3    Two counterparts of each of the Transfer Instruments which require the
signature of Buyer, all duly executed by Buyer.
10.3.4    Two counterparts of the Assignment of Hotel Management Agreement, duly
executed by Buyer.
10.3.5    A Closing Statement duly executed by Buyer.
10.3.6    Such documents as the Escrow Agent or the Title Company may reasonably
require from Buyer in order to effect Closing in accordance with this Agreement.
10.4    Closing Costs.
10.4.1    Paid By Seller. Seller shall pay:
10.4.1.1    The “broker commission” payable to Seller’s Broker pursuant to a
separate agreement between Seller and Seller’s Broker.
10.4.1.2    One-half of Escrow Agent’s fees and expenses for administering
Escrow.
10.4.1.3    Charges for the standard coverage portion of the Title Policy (i.e.
the CLTA portion of the Title Policy).
10.4.1.4    All recording and filing fees and charges incurred in connection
with the recording or other filing of the Transfer Instruments.
10.4.1.5    Any applicable costs payable to the City (other than the assignment
fee described in Section 10.4.2.3 below) associated with the transfer of the
Ground Lease to Buyer.
10.4.1.6    All of the documentary stamps or other transfer taxes imposed by
state, county and municipal Governmental Authorities on the sale and conveyance
of the Hotel Premises and the Ground Lease (other than the assignment fee
described in Section 10.4.2.3 below).
10.4.1.7    Any applicable sales or excise taxes with respect to the transaction
contemplated hereby, including but not limited to the FF&E.



--------------------------------------------------------------------------------



10.4.2    Paid by Buyer. Buyer shall pay:
10.4.2.1    Charges for the “extended coverage” portion of the Title Policy
(i.e., the cost to upgrade the policy to an ALTA policy), and all charges
relating to any endorsements included in the Title Policy.
10.4.2.2    One-half of Escrow Agent’s fees and expenses for administering
Escrow.
10.4.2.3    The Ground Lease assignment fee, as set forth in the Ground Lease,
owing to The City of San Diego.
10.4.2.4    The cost of an updated Survey of the Hotel Premises.


10.4.3    Other Closing Costs. Any other charges and expenses incurred in
effecting Closing shall be allocated between the Parties in accordance with the
custom for commercial real estate transactions in San Diego County, California.
10.5    Completion of Closing. Closing shall be effected as follows:
10.5.1    At such time as the Representatives and Counsel have confirmed (A) the
delivery to Escrow Agent of each of the items specified in Sections 10.2 and
10.3, (B) tender of delivery of each of the items specified in Sections 10.4
(and provided Escrow Agent has not advised the Parties of any apparent obstacle
to issuing the Title Policy as of Closing), the Parties through their respective
Representatives or Counsel shall instruct Escrow Agent to record the Assignment
of Ground Lease (and any other Closing Documents to be recorded) in the
appropriate place and to complete Closing by disbursing funds in accordance with
Section 10.5.2 and, as appropriate, delivering Seller’s Closing Documents to
Buyer and Buyer’s Closing Documents to Seller.
10.5.2    As soon as Escrow Agent confirms to the Parties that the Title Company
is irrevocably committed to issue the Title Policy to Buyer and the
Representatives or Counsel have confirmed that all other conditions precedent to
Closing have been satisfied, the Parties through their respective
Representatives or Counsel shall instruct Escrow Agent to disburse funds from
Escrow as follows:
10.5.2.1    Disburse to Seller, in such respective amounts as Seller shall
designate to Escrow Agent in writing before Closing, the sum of (A) the Purchase
Price, minus (B) Seller’s share of Closing costs to be paid through Escrow,
minus or plus (C) the net amount owing to Seller or Buyer (as the case may be)
under Section 8, as shown by the Preliminary Statement.
10.5.2.2    Pay the closing costs specified in Section 10.4.
10.5.2.3    Disburse any excess funds as directed by Buyer.



--------------------------------------------------------------------------------



Disbursements to a Party shall be made by wire transfer of current funds to an
account at a commercial bank within the United States, as designated to Escrow
Agent by such Party or its Counsel.
10.5.3    So long as the Title Company is irrevocably committed to issue the
Title Policy as of Closing in the form agreed to by Buyer prior to the Effective
Date, it shall not be a condition to disbursement of funds at Closing that any
Transfer Instrument have first been recorded.
10.6    Escrow and Recording Instructions. This Agreement shall also serve as
instructions to Escrow Agent regarding the recording of instruments and
disbursement of funds from Escrow; but the Parties shall jointly execute and
deliver to Escrow Agent such supplementary or general instructions as may be
required under any other provision of this Agreement or reasonably requested by
Escrow Agent. If there is any conflict between such supplementary general
instructions and the provisions of this Agreement, the latter shall control as
between the Parties.
10.7    Procedure for Termination of Escrow. Upon any termination of this
Agreement, Seller and Buyer shall each promptly give Escrow Agent written
instructions to cancel Escrow and disburse the Deposit and all other funds and
items (if any) then held in Escrow in accordance with the provisions of this
Agreement. If, following termination of this Agreement, the Parties give Escrow
Agent conflicting instructions or one of the Parties fails to give Escrow Agent
instructions:
10.7.1    Escrow Agent shall promptly notify each Party in writing of such
conflicting instructions or of one Party’s failure to give instructions, and
request that such conflict or omission be promptly resolved.
10.7.2    Where one Party has failed to give instructions, unless Escrow Agent
receives written instructions from such Party within five (5) Business Days
after giving notice of such failure, Escrow Agent shall be free to comply with
the instructions given by the other Party and both Parties shall Indemnify
Escrow Agent from any claim or liability resulting from such compliance.
10.7.3    Where the Parties have given conflicting instructions, Escrow Agent
shall take no action to cancel Escrow or deliver funds or items out of Escrow
except pursuant to further, joint written instructions from the Parties or a
final court order or judgment. If the Parties fail, within ten (10) business
days after Escrow Agent has requested such joint instructions, to deliver to
Escrow Agent joint written instructions resolving such disputed matter, Escrow
Agent shall have the right to file an action in interpleader against all the
Parties in any court of competent jurisdiction and to deposit with such court
all of the funds and other items held in Escrow, whereupon Escrow Agent shall be
discharged from any further obligations or liability with respect to Escrow. The
Parties, jointly and severally, shall hold harmless and indemnify Escrow Agent
from and against any claim, liability and expenses resulting from such
interpleader action (but, as between Seller and Buyer, the costs of such
interpleader action shall be assessed in accordance with Section 16.9).
10.7.4    Maintenance of Confidentiality by Escrow Agent. Except as may be
otherwise required by applicable Law, Escrow Agent shall maintain the existence,
terms and nature of this transaction and the identities of the Parties in
strictest confidence and shall not disclose



--------------------------------------------------------------------------------



any thereof to any third party (including, without limitation, any broker)
without the prior written consent of all the Parties except to the extent
necessary for Escrow Agent to perform its services hereunder.
10.8    California Real Estate Withholding. Seller and Buyer appoint Escrow
Agent as the withholding agent for purposes of compliance with California
Revenue and Taxation Code Section 18662. Prior to the Closing, Seller will
provide Escrow Agent with all information and documentation reasonably required
to determine the amount, if any, to be withheld from the proceeds of the sale
transaction contemplated herein for payment to the California Franchise Tax
Board pursuant to said Revenue and Taxation Code Section, including California
Form 593-W or California Form 593-C, whichever is applicable to Seller as of the
Closing.
11.
Post-Closing Adjustments.

11.1    Final Closing Statement. No later than 90 days after Closing, Buyer
shall prepare and deliver to Seller a final Closing statement (the “Final
Statement”), which shall correct the estimates and (if necessary) other amounts
used in the Preliminary Statement, based on the final bills, the Hotel’s
operating reports for the month immediately preceding Closing and the month in
which Closing occurred, on Buyer’s own post-Closing examination of the books and
records of the Hotel and on other relevant facts discovered after Closing. The
Final Statement shall be binding and conclusive on Buyer and on Seller, except
for such items as to which Seller specifically objects in a written notice given
to Buyer within 60 days after Buyer delivers the Final Statement to Seller, and
except for items which by their nature cannot otherwise be determined within
such 60 day period, such as Real Estate Taxes.
11.2    Disputes. If Seller gives timely and proper notice of objection to any
item(s) on the Final Statement, and Seller and Buyer are unable between
themselves to resolve each such item within 90 days after Buyer delivers the
Final Statement to Seller, then any Party may submit the unresolved items to a
mutually agreeable national accounting firm (or, if the Parties are unable to
agree on such firm within 100 days after Buyer delivers the Final Statement to
Seller or such firm is unwilling to handle the dispute, to a qualified neutral
party designated by the American Arbitration Association office located in Los
Angeles, California) for a determination which shall be binding and conclusive
upon all Parties and shall be deemed incorporated into the Final Statement.
Seller and Buyer shall pay in equal shares the fees and other expenses of such
accounting firm or other designated neutral party for making such determination.
11.3    Settlement. Within ten (10) Business Days after Seller has notified
Buyer of its agreement to the Final Statement (or, if earlier, after the Final
Statement has otherwise become binding on Seller under Section 11.1) or, if
later, within ten (10) Business Days after the last timely objection by Seller
has been resolved under Section 11.2, Buyer or Seller (as the case may be) shall
pay to the other the net amount owing on the settlement for the Closing
prorations, credits and other adjustments, as shown by the Final Statement;
provided, however, if such items are resolved while other items remain
unresolved, the Party owing any money with respect to a resolved item shall pay
such amount to the other Party upon the resolution thereof. Except for
mathematical error manifest on the face of the Final Statement and adjustment
for items which by their nature cannot otherwise be determined within the 60-day
Final Statement period, such as Real Estate Taxes, no



--------------------------------------------------------------------------------



further adjustments or payments shall be required with respect to such
prorations, credits and other adjustments.
11.4    Survival. The respective obligations of the parties under this
Section 11 shall survive Closing and shall not be deemed to merge into any of
the Closing Documents; provided, notwithstanding anything herein to the
contrary, any post-closing adjustment or reimbursements that a party seeks under
any provision of this Section 11 must be demanded in writing on or prior to 180
Days after the Closing Date.
12.
Third-Party Claims and Obligations.

12.1    Assumed and Retained Liabilities. Buyer shall Indemnify Seller from and
against any and all Claims that Seller incurs relating to the Hotel arising on
or after the Closing, or by reason of any obligation or liability which is
assumed by Buyer pursuant to this Agreement, including, without limitation
(A) obligations accruing under the Hotel Management Agreement after Closing,
(B) obligations accruing under the Assumed Contracts after Closing, (C) the
Hotel Payables to the extent credited to Buyer, (D) Reservations made in the
Ordinary Course, (E) obligations accruing under the Leases after Closing,
(F) obligations accruing under the Ground Lease after Closing, (G) any
obligation or liability for which Buyer has received a credit under Section 8 or
Section 11, and (H) liability arising from Buyer’s failure to pay any Closing
cost allocated to it under this Agreement. Seller shall Indemnify Buyer from and
against any and all Claims which Buyer incurs by reason of any obligation or
liability which is retained by Seller pursuant to this Agreement, including,
without limitation and (except to the extent that Buyer has received a credit
for such liability or obligation under Section 8 or Section 11): (i) the
Employee Liabilities accrued or occurring prior to Closing, including, without
limitation any workmans compensation claims ; (ii) any disputed payables not
adjusted for under Section 8 or Section 11; and (iii) any obligations or
liabilities accruing prior to Closing or arising out of events occurring prior
to Closing including those arising under the Hotel Management Agreement, the
Ground Lease, the Leases, the Assumed Contracts, Real Estate Taxes, and
Operational Taxes (excluding in all events any liabilities or obligations (1)
relating to the release or other presence of Hazardous Substances on or about
the Hotel or (2) for which Seller has been otherwise released pursuant to this
Agreement or the Closing Documents).
12.2    WARN Act. Buyer and Seller each acknowledge and agree that neither
Seller nor the Hotel Manager shall prior to Closing give any notice to the Hotel
Employees under the WARN Act with respect to the sale of the Hotel hereunder.
Buyer shall be responsible for any obligations and liability under any state or
federal plant closing/mass layoff law for actions taken in connection with this
Agreement following the Closing and Buyer shall Indemnify Seller from and
against any and all Claims in connection with any claim of any employee,
employee representative, or any governmental, judicial or arbitration body
whether federal, state, local or otherwise based on Buyer’s failure to comply
with the WARN Act, to the extent applicable, following Closing; provided,
however, Buyer shall have no liability for triggering any provisions of the WARN
Act to the extent such failure to comply with the provisions of the WARN Act is
a result of Seller or Hotel Manager’s actions prior to Closing.
12.3    Indemnification of Related Persons. Any indemnification of a Party
against third-person Claims contained herein shall also run in favor of such
Party’s partners, shareholders,



--------------------------------------------------------------------------------



beneficial owners, directors, officers, employees, Affiliates, agents and
managers (including, without limitation, the Hotel Manager), all of whom are
intended by the Parties to be third-party beneficiaries of this Section 12.
12.4    Indemnification Procedures. In the event any Claim is brought or made
against Seller or Buyer for which such party seeks indemnification from the
other pursuant to this Section 12, the party seeking such indemnification (the
“indemnified party”) shall provide written notice to the other party (the
“indemnifying party”) within ten (10) business days of such party becoming aware
of such Claim; provided that failure to timely provide notice of any such Claim
shall not limit the rights of the party seeking indemnification unless and
solely to the extent that the failure to provide such notice has prejudiced the
other party. Provided the indemnifying party acknowledges to the indemnified
party in writing its responsibility for such Claim and vigorously defends
against such Claim, (a) the indemnifying party shall have the right to assume
the defense of such Claim with counsel designated by such indemnifying party and
reasonably satisfactory to the indemnified party, and (b) the indemnified party
shall not settle or otherwise pay such Claim without the prior written consent
of the indemnifying party.
12.5    Survival. The provisions of this Section 12 shall survive the Closing;
provided, however, Seller’s indemnity obligations are subject in all events to
the conditions and limitations in Section 5.4; provided, however that such
limitation shall not apply to any of Seller’s indemnity obligations with respect
to Employee Liabilities, Real Estate Taxes, Operational Taxes, any commissions
owed to Seller’s Broker and Section 25 (Bulk Sales Transfer Laws).
13.
Hotel Records. All Hotel Records shall become the property of Buyer upon
Closing, subject to the rights of the Hotel Manager, provided Seller shall have
the right to make and retain copies of the Hotel Records which are transferred
to Buyer at Closing and to disclose information contained therein as reasonably
required for tax filings, preparation and auditing of financial statements,
other reporting and similar purposes. Buyer shall also make the Hotel Records
available to Seller and its authorized representatives at the Hotel, at
reasonable times and upon reasonable prior notice, and allow Seller to make
copies thereof; and Buyer shall not dispose of any Hotel Records prior to the
fifth anniversary of Closing without giving Seller at least 30 days’ prior
written notice and opportunity to recover the same.

14.
Assignment. Neither this Agreement nor any of Buyer’s rights hereunder may be
assigned, encumbered or transferred without Seller’s prior written consent.
Notwithstanding the foregoing, prior to Closing, Buyer shall have the right to
assign or transfer its rights under this Agreement provided (i) Buyer gives
Seller prior written notice of such assignment, (ii) that such assignee
concurrently with such assignment assumes, in a written instrument delivered and
reasonably satisfactory in form to Seller, all of the obligations and
liabilities of Buyer hereunder, (iii) that Buyer shall not be released of its
obligations under this Agreement, and (iv) such assignment is approved by
Seller, not to be unreasonably withheld, conditional or delayed; provided that
no such consent shall be necessary if such assignment is to a Person that is an
Affiliate of Buyer and in which Chesapeake Lodging Trust owns a majority of the
ownership interests.




--------------------------------------------------------------------------------



15.
Notices. Except in the case (if any) where this Agreement expressly provides for
an alternate form of communication, any notice, consent, demand or other
communication to be delivered to a Party hereunder shall be deemed delivered and
received when made in writing and transmitted to the applicable Party either by
receipted courier service, or by the United States Postal Service, first class
registered or certified mail, postage prepaid, return receipt requested, or by
electronic facsimile transmission, at the address or addresses indicated for
such Party below (and/or to such other address as such Party may from time to
time by written notice designate to the other):

If to Seller:
c/o Bentall Kennedy (US) LP
1215 Fourth Avenue
2400 Financial Center
Seattle, WA 98161
Attn:    Mr. Joshua Gurnee, Vice President
Fax: (206) 682-4769

and
c/o Eagle Rock Ventures LLC
1301 Second Avenue, Suite 2850
Seattle, WA 98101
Attn:    Jena Thornton, Managing Director
Fax: (206) 374-8298
Telephone: (206) 332-1202
and a copy to:
Foster Pepper PLLC
1111 Third Avenue, Suite 3400
Seattle, WA 98101
Attn: Chris Napier and Gary Fluhrer
Fax: (206) 447-9700
Telephone: (206)447-4400

If to Buyer:
c/o Chesapeake Lodging Trust
1997 Annapolis Exchange Parkway, Suite 410
Annapolis, MD 21401
Attn: D. Rick Adams
Fax: (410) 972-4180
Telephone: (410) 972-4143

and a copy to:
Law Offices of Tracy M. J. Colden
1500 Michigan Avenue, Suite 8
Miami Beach, FL 33139
Fax: (305) 673-8942
Telephone: (305) 673-8942




--------------------------------------------------------------------------------



and shall be deemed delivered and received (A), if delivered or transmitted
before 5:00 p.m. recipient’s local time on a Business Day, or if tendered for
delivery between the hours 9:00 a.m. and 5:00 p.m. recipient’s local time on a
Business Day and refused, then on the date of actual (or refused) delivery or
actual transmission as evidenced by postal or courier receipt (or by a completed
transmission log sheet generated by the sending telecopier) and (B), otherwise,
on the Business Day next following the date of actual delivery or transmission.
16.
General Provisions.

16.1    Confidentiality. Except for Permitted Disclosures (defined below),
(A) Buyer and Seller shall keep confidential the terms of this Agreement, and
(B) until and unless the Closing occurs, Buyer shall keep confidential all
information regarding the Hotel. In addition, except as required by Law, no
party shall issue press release or communication with the public without the
prior written consent of the other; provided, however, that after Closing a
Party shall not unreasonably withhold (and shall promptly respond to the other
Party’s request for) such consent; provided, further, that the foregoing shall
not prohibit a Party, after Closing, from (x) publicly disclosing that a sale
and purchase of the Hotel has occurred so long as such disclosure does not
include any terms of the transaction (other than price and the Closing Date)
that are not already within the public domain or any information regarding the
other Party other than its name and (y) in response to questions from the press,
confirming information within the public records (including information already
reported in the public media). As used herein, “Permitted Disclosures” include
only (i) disclosures by a Party to its shareholders, affiliates, subsidiaries
and prospective lenders and managers, partners, employees, financing sources,
auditors, attorneys, accountants, other consultants and governmental agencies as
reasonably necessary in negotiation of this Agreement, the conduct of due
diligence, the consummation of the transactions contemplated hereby and the
exercise of the Party’s rights and the performance its duties hereunder,
(ii) disclosure to any government regulatory agency which requests the
information in question in the course of its regulatory functions, and (iii) any
other disclosure required by Law (including, without limitation, in response to
any subpoena and as a result of Buyer being an affiliate of a public company)
(and in such event Buyer shall notify Seller regarding the disclosure and timing
of disclosure). In the case of any Permitted Disclosure described in clause
(i) above, Buyer shall advise the Person to whom such disclosure is made of the
confidential nature of any information disclosed and obtain from such person an
undertaking to respect such confidentiality. In the event Buyer is requested or
becomes legally compelled (by oral questions, interrogatories, request for
information or documents, subpoena, civil investigative demand or similar
process, including regulatory inquiries or otherwise) to disclose any such
confidential information relating to the Hotel or this Agreement, Buyer agrees
to provide prompt written notice to Seller so that Seller may seek a protective
order or other appropriate remedy and/or waive compliance with this
Section 16.1. In the event that such protective order or other remedy is not
obtained, or that Seller waives compliance with this Section 16, only that
portion of the confidential information relating to the Hotel or this Agreement
which is legally required will be furnished by Buyer after exercising all
reasonable means to obtain reliable assurance that confidential treatment will
be accorded any such information. Buyer agrees that remedies at law may be
inadequate to protect Seller against a breach by Buyer of this Section 16.1, and
therefore Buyer agrees, in advance, that Seller shall be entitled to equitable
relief, including injunctive relief and specific performance, in the event of
any such breach by Buyer. Such



--------------------------------------------------------------------------------



remedies shall not be deemed to be the exclusive remedy for a breach of this
Section 16.1, but shall be in addition to all other remedies available to Seller
at law or equity.
16.1.5    This Agreement supersedes any previous agreement regarding the Hotel
or the transaction contemplated by this Agreement made between the Parties or
their agents, including any confidentiality agreements, which shall be deemed to
have merged into this Agreement.
16.2    Return of Materials Upon Termination. Within 30 days after termination
of this Agreement without Closing, upon Seller’s request, Buyer shall return to
Seller all materials which Buyer has received from Seller pursuant to this
Agreement. Within 30 days after Seller’s request following the termination of
this Agreement without Closing, Buyer shall deliver to Seller true and correct
copies of all final reports, studies and analyses prepared by either Buyer or by
third parties at Buyer’s request or direction relating to the Hotel; provided
that Buyer makes no representations and warranties with respect to such reports,
studies or analyses.
16.3    Construction; Participation in Drafting. Each Party acknowledges that it
and its Counsel have participated substantially in the drafting of this
Agreement and agree that, accordingly, in the interpretation and construction of
this Agreement, no ambiguity, real or apparent, in any provision hereof shall be
construed against a Party by reason of the role of such Party or its Counsel in
the drafting of such provision.
16.4    No Third-Party Beneficiaries. Except as expressly provided in
Section 12.3, nothing in this Agreement is intended or shall construed to confer
any rights or remedies on any Person other than the Parties and their active
successors and assigns, or to relieve, discharge or alter the obligations of any
third Person to either Party or to give any third Person any right of
subrogation or action over against Party. Without limiting the generality of the
foregoing, no Hotel Employee shall be deemed a third party beneficiary of any
provision of this Agreement.
16.5    Integration and Binding Effect. This Agreement and the Closing Documents
constitute the entire agreement among the Parties pertaining to the subject
matter hereof and supersedes all prior agreements, understandings and
representations of the Parties with respect to the subject matter hereof
(including, without limitation, any letter of intent, offer sheet, broker’s
set-up, disclosure materials, offering circular or other such written materials
of any kind). This Agreement may not be modified, amended, supplemented or
otherwise changed, except by a writing executed by all Parties. Except as
otherwise expressly provided herein, this Agreement shall bind and inure to the
benefit of the Parties and their respective successors and assigns.
16.6    Computation of Time. Any time period specified in this Agreement which
would otherwise end on a non-Business Day shall automatically be extended to the
immediately following Business Day.
16.7    Captions. Article and section headings used herein are for convenience
of reference only and shall not affect the construction of any provision of this
Agreement.



--------------------------------------------------------------------------------



16.8    Further Assurances. The Parties shall cooperate with each other as
reasonably necessary to effect the provisions of this Agreement, shall use
reasonable and good faith efforts to satisfy conditions to Closing and, at and
after Closing, shall each execute and deliver such additional instruments or
other documents as the other Party may reasonably request to accomplish the
purposes and intent of this Agreement; provided, however, that nothing in this
Section shall be deemed to enlarge the obligations of the Parties hereunder or
to require any to incur any material expense or liability not otherwise required
of it hereunder.
16.9    Enforcement Costs. Should either Buyer or Seller institute any action or
proceeding to enforce any provision of this Agreement or for damages by reason
of any alleged breach of any provision hereof, the prevailing Party shall be
entitled to recover from the other Party all costs and expenses (including
reasonable attorneys’ fees) incurred by such prevailing Party in connection with
such action or proceeding. A Party also shall be entitled to recover all costs
and expenses (including reasonable attorneys’ fees) incurred in the enforcement
of any judgment or settlement in its favor obtained in such action or proceeding
(and in any such judgment provision shall be made for the recovery of such
post-judgment costs and expenses.)
16.10    GOVERNING LAW. THIS AGREEMENT SHALL BE DEEMED TO BE AN AGREEMENT MADE
UNDER THE LAW OF THE STATE OF CALIFORNIA AND FOR ALL PURPOSES SHALL BE GOVERNED
BY AND CONSTRUED IN ACCORDANCE WITH SUCH LAWS.
16.11    Counterparts. This Agreement, and any amendment hereto, may be executed
by facsimile signatures and in any number of counterparts and by each Party on
separate counterparts, each of which when executed and delivered shall be deemed
an original and all of which taken together shall constitute but one and the
same instrument.
17.
Exhibits. Each of the following exhibits is hereby incorporated into and made an
integral of this Agreement:

Exhibit “1-A”
[Reserved]

Exhibit “1-B”
Form of Assignment of Ground Lease

Exhibit “1-C”
Form of Assignment of Hotel Management Agreement

Exhibit “1-D”
Schedule of Contracts (including, Equipment Leases and Service Contracts)

Exhibit “1-E”
Form of Bill of Sale and General Assignment

Exhibit “1-F”
Form of Contract Assignment

Exhibit “1-G”
Schedule of Environmental Reports

Exhibit “1-H”
Legal Description of the Leasehold Parcel

Exhibit “1-I”
Form of FIRPTA Certificate

Exhibit “1-J”
Current Operating Budget

Exhibit “5.1.1”
Schedule of Exceptions to Seller Representations

Exhibit “5.1.1.1”
List of Material Permits

Exhibit “5.1.1.2”
List of Tax Appeals

Exhibit “5.1.1.3”
List of Workers Compensation Suits and Claims

Exhibit “5.1.1.5”
Schedule of Leases




--------------------------------------------------------------------------------



Exhibit “5.1.1.11”
Schedule of Employment Agreement, Union Contracts and Collective Bargaining
Agreements and Unfair Labor Practices, Strikes or Other Employee Disputes

Exhibit “5.1.1.14”
Certificates of Insurance

Exhibit “9.1.4”
Form of Lease Estoppel Certificates

Exhibit “9.1.5”
Form of Hotel Management Agreement Estoppel Certificate

Exhibit “9.1.7”
Form of Ground Lease Estoppel Certificate

18.
Intentionally Deleted.

19.
WAIVER OF JURY TRIAL. TO THE EXTENT PERMITTED BY LAW, EACH OF SELLER AND BUYER
HEREBY KNOWINGLY, VOLUNTARILY, AND INTENTIONALLY WAIVES THE RIGHT WHICH ANY OF
THE UNDERSIGNED MAY HAVE TO A TRIAL BY JURY WITH RESPECT TO ANY LITIGATION
BETWEEN THE PARTIES, INCLUDING, BUT NOT LIMITED TO, WITH RESPECT TO ANY AND ALL
CAUSE OR CAUSES OF ACTION, DEFENSES, COUNTERCLAIMS, CROSS-CLAIMS, THIRD PARTY
CLAIMS, AND INTERVENOR’S CLAIMS, WHETHER NOW EXISTING OR HEREAFTER ARISING, AND
WHETHER SOUNDING IN CONTRACT, TORT, EQUITY OR OTHERWISE, REGARDLESS OF THE CAUSE
OR CAUSES OF ACTION, DEFENSES OR COUNTERCLAIMS ALLEGED OR THE RELIEF SOUGHT BY
ANY PARTY, AND REGARDLESS OF WHETHER SUCH CAUSES OF ACTION, DEFENSES OR
COUNTERCLAIMS ARE BASED ON, OR ARISE OUT OF, UNDER OR IN CONNECTION WITH THIS
AGREEMENT OR ITS SUBJECT MATTER, OUT OF ANY ALLEGED CONDUCT OR COURSE OF
CONDUCT, DEALING OR COURSE OF DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN),
OR OTHERWISE. ANY PARTY HERETO MAY FILE A COPY OF THIS AGREEMENT WITH ANY COURT
AS CONCLUSIVE EVIDENCE OF THE CONSENT OF THE PARTIES HERETO TO THE WAIVER OF ANY
RIGHT THEY MAY HAVE TO TRIAL BY JURY.




--------------------------------------------------------------------------------



20.
Remedies for Seller’s Breach.     

20.1    Except as provided in Section 20.2 below, in the event Seller defaults
under this Agreement and fails to close, Buyer shall be limited to the recovery
of Buyer’s Costs (not to exceed $500,000), plus any enforcement costs that Buyer
may be awarded and shall have no right to seek damages or specific performance
or to record a lis pendens against the Hotel. This provision shall be an
absolute bar to any action by Buyer for any other damages arising out of such a
breach under and/or for specific performance of this Agreement prior to Closing,
and Seller shall be entitled to the immediate expungement of any lis pendens
filed by Buyer against the Hotel. If prior to Closing actually occurring Buyer
brings an action for damages of a kind or in an amount in excess of those
permitted under this Section 20, or for specific performance of this Agreement,
or records a lis pendens against the Hotel, or otherwise creates any cloud on
Seller’s title to the Hotel, Buyer shall Indemnify Seller from and against all
costs, expenses (including reasonable attorneys’ fees) and losses which Seller
incurs by reason thereof. As used herein, “Costs” means Buyer’s actual and
reasonable out-of-pocket costs (including reasonable attorneys’ fees and
expenses) incurred in connection with the negotiation of this Agreement, the
conduct of its due diligence inspection of the Hotel and the consummation of the
transactions contemplated hereby.
20.2    Notwithstanding Section 20.1, in the event Seller in breach of this
Agreement fails to close the sale of the Hotel, Buyer may in lieu of an action
for monetary damages as provided in Section 20.1 bring an action for specific
performance of Seller’s obligation to close, subject to strict compliance with
each of the following conditions:
(a)    Buyer gives Seller at least ten (10) Business Days’ prior written notice
of its intention to commence such an action;
(b)    Buyer commences such action, and serves Seller with a complaint therein,
within sixty (60) Days after the Closing Date; and
(c)    During the pendency of such action, the Deposit remains in Escrow (or is
deposited with the court hearing such action);
provided, however, that if Seller, at any time during the pendency of such
action, delivers the Seller’s Closing Documents into Escrow (or into the court
before which such action is pending) and authorizes Closing in accordance with
Section 10 and this Section 20.2, Buyer shall either proceed immediately to
close the purchase of the Hotel subject to and in accordance with the terms of
this Agreement or immediately dismiss such action to the extent it seeks
specific performance or other equitable relief and expunge from the record any
lis pendens Buyer has filed. By electing to seek specific performance under this
Section 20.2, Buyer shall be deemed to have waived any claim or right to
monetary damages for Seller’s failure to close as provided in Section 20, other
than such damages for delay as are customarily awarded in conjunction with
specific performance of an obligation to sell real property and any enforcement
costs that Buyer may be awarded pursuant to Section 16.9 in connection with such
action (but, if such action results in Buyer’s purchasing the Hotel, such waiver
shall not apply to any claim for damages for any breach by Seller of its
post-Closing obligations or liabilities under this Agreement or under the other
Transfer Instruments, including for breach of any covenant, representation or
warranty contained in Section 5.1).



--------------------------------------------------------------------------------



Notwithstanding the foregoing, if Buyer brings an action for specific
performance and such remedy is not available for any reason, Buyer may proceed
under Section 20.1 of this Agreement. If Buyer brings or maintains an action for
specific performance other than as expressly permitted under this Section 20.2,
or fails to close the purchase of the Hotel subject to and in accordance with
the terms of this Agreement within thirty (30) Days after Seller has delivered
the Seller’s Closing Documents and instructions into Escrow (or into such court)
and authorized Closing, Seller shall have the right to terminate this Agreement
and recover the Deposit as liquidated damages under Section 21.
21.
LIQUIDATED DAMAGES FOR BUYERS BREACH. IF BUYER IS IN DEFAULT OF THIS AGREEMENT
AND FAILS TO CLOSE, THEN UPON WRITTEN NOTICE OF TERMINATION (A “TERMINATION
NOTICE”) FROM SELLER TO BUYER AND ESCROW AGENT, THIS AGREEMENT SHALL TERMINATE
(EXCEPT FOR THIS SECTION AND BUYER’S OBLIGATIONS PURSUANT TO SECTIONS 4.3, 16.2
AND 16.9). THE PARTIES ACKNOWLEDGE AND AGREE BY INITIALING THIS SECTION 21 THAT:

21.1    IF BUYER IS IN DEFAULT OF THIS AGREEMENT AND FAILS TO CLOSE, SELLER WILL
INCUR CERTAIN COSTS AND OTHER DAMAGES IN AN AMOUNT THAT WOULD BE EXTREMELY
DIFFICULT OR IMPRACTICAL TO ASCERTAIN.
21.2    THE DEPOSIT, TOGETHER WITH ALL INTEREST EARNED THEREON, BEARS A
REASONABLE RELATIONSHIP TO THE DAMAGES WHICH THE PARTIES ESTIMATE MAY BE
SUFFERED BY SELLER BY REASON OF SUCH A FAILURE OF CLOSING TO OCCUR, AND THE
DEPOSIT AND INTEREST IS NOT AN AMOUNT WHICH IS UNREASONABLE UNDER THE
CIRCUMSTANCES EXISTING AT THE TIME THIS AGREEMENT IS MADE (BUYER ACKNOWLEDGING
AND AGREEING THAT BUYER HAS FULLY CONSIDERED THE PROVISIONS OF THIS SECTION 21
AND SUCH CIRCUMSTANCES PRIOR TO ENTERING INTO THIS AGREEMENT AND HAS CONSULTED
WITH BUYER’S COUNSEL WITH RESPECT THERETO); AND
21.3    UPON DELIVERY TO ESCROW AGENT BY SELLER OF A PROPERLY GIVEN TERMINATION
NOTICE, SELLER SHALL BE ENTITLED TO RECEIVE AND RETAIN THE DEPOSIT, TOGETHER
WITH ALL INTEREST EARNED THEREON, AS LIQUIDATED DAMAGES, WHICH DAMAGES SHALL BE
SELLER’S SOLE REMEDY HEREUNDER IF BUYER IS IN DEFAULT OF THIS AGREEMENT AND
FAILS TO CLOSE, AND BUYER SHALL FORTHWITH INSTRUCT ESCROW AGENT TO RELEASE THE
DEPOSIT AND ALL INTEREST EARNED THEREON TO SELLER AND TO RETURN TO SELLER ALL
DOCUMENTS AND INSTRUMENTS THERETOFORE DEPOSITED INTO THE ESCROW BY OR ON BEHALF
OF THEM; PROVIDED, HOWEVER, THAT THE DEPOSIT SHALL BE IN ADDITION TO AND NOT IN
LIEU OF ANY AMOUNTS OWED TO SELLER BY BUYER AS A RESULT OF BUYER’S OBLIGATIONS
PURSUANT TO SECTIONS 4.3, 16.2 AND 16.9.
IN FURTHER EVIDENCE OF THEIR AGREEMENT TO THIS LIQUIDATED DAMAGES PROVISION,
SELLER AND BUYER HAVE INITIALED BELOW:



--------------------------------------------------------------------------------



SELLER:
 
BUYER:
 



22.
Other Limitations on Liability. In no event shall any shareholder, constituent
partner or member, director, officer, employee or agent of a Party be personally
liable for any obligation of such Party hereunder. Neither Party shall be
entitled to recover from the other Party consequential, exemplary, incidental,
special or punitive damages for a breach by the other Party of this Agreement.

23.
Tax Deferred Exchange. Buyer and Seller agree that each will cooperate with each
other in order that Buyer and/or Seller may effect a tax-deferred, like-kind
exchange which will qualify as such under Section 1031 of the Internal Revenue
Code of 1986, as amended. Buyer and Seller further agree to execute any
additional documents and escrow instructions reasonably requested by the other
Party which are necessary to facilitate the exchange; provided that the
exchanging Party shall give the non-exchanging Party at least ten (10) Days
prior notice that it wishes to effect such exchange. The Party making the
exchange shall be responsible for the payment of all additional costs incurred
and the other Party shall not be required to assume any additional personal
liability in connection with such an exchange nor shall the Closing be delayed
in connection with effecting such exchange. Seller shall provide reasonable
assurance to Buyer that no liabilities of the facilitator will become liens upon
the Hotel Premises. The exchanging Party shall indemnify and hold the other
Party harmless against all Claims arising from the exchange. Notwithstanding the
foregoing in this Section 23, the tax-free exchange shall not diminish the
non-exchanging Party’s rights, nor increase such Party's liabilities or
obligations, under this Agreement nor require Buyer to accept any property other
than the Hotel.

24.
Independent Audit. Buyer may, at its sole cost and expense, engage a third-party
certified public accountant to perform an audit of Seller’s books and records
which relate exclusively to the Hotel, including the historical financial
statements of the Hotel prepared on a historical cost basis, which audit shall
include all disclosures required by generally accepted accounting principles and
the Securities and Exchange Commission regulations, specifically in accordance
with Section 3.05 of Regulation S-X and all related rules and regulations
thereof; provided, however, that (i) the completion of such audit shall not be a
condition precedent to Buyer’s obligation to close the transactions described in
this Agreement, and (ii) Buyer shall promptly reimburse Seller for any
reasonable out-of-pocket expenses incurred by Seller or any of its affiliates in
connection with such audit. Seller shall reasonably cooperate in connection with
the performance of such audit and shall provide all information reasonably
requested by the accountants performing such audit with respect to the Hotel, at
no cost or expense to Seller. In connection with such audit, Seller shall
provide the accountants performing such audit with representation letters
reasonably acceptable to Seller and such accountants, at no cost or expense to
the Seller. For avoidance of doubt, Seller shall have no obligation to furnish,
or authorize access to, financial statements and information for Seller’s
constituent members or other Affiliates of Seller. The covenant of Seller with
respect to such audit as set forth in this Section 24 shall survive Closing for
a period of ninety (90) days.




--------------------------------------------------------------------------------



25.
Bulk Sales Transfer Laws. The Parties hereto believe that the sale of the Hotel
is exempt from any bulk sales laws contained in the Uniform Commercial Code in
effect or otherwise in the State of California (the “Bulk Sales Laws”). To the
extent such laws are applicable and Seller is required to comply with the Bulk
Sales Laws in connection with the transaction contemplated by this Agreement,
Seller agrees to indemnify and hold Buyer harmless from and against any and all
losses, costs, liens, claims, liabilities or damages, (including, but not
limited to, reasonable attorneys’ fees and disbursements) sustained by Buyer
with respect to Seller’s failure to comply with its obligations under the Bulk
Sales Laws; provided, however, that Seller shall not be required to indemnify
Buyer with respect to (a) any liabilities expressly assumed by Buyer pursuant to
this Agreement, (b) any items apportioned pursuant to Section 8 of this
Agreement, or (c) any matters as to which Buyer is already indemnified. Nothing
in this paragraph or this Agreement, however, shall estop or prevent either
Buyer or Seller from asserting as a bar or defense to any action or proceeding
brought under the Bulk Sales Laws that it does not apply to the sale
contemplated under this Agreement. This Section 25 shall survive the Closing or
termination of this Agreement.

[signatures on following two pages]





--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties have caused this Purchase and Sale Agreement and
Joint Escrow Instructions to be executed and delivered, each by its own
representative thereunto duly authorized, effective as of the date first above
written.
SELLER:                    


KENCAL OWNERSHIP LLC,
a California limited liability company


By:     KENCAL Delaware, LLC,

    a Delaware limited liability company,

    its Manager
By:     KAREC California Development Program, LLC,

        a California limited liability company,

        its Manager
By:    Bentall Kennedy (U.S.), LP,

            a Washington limited partnership,

            its Manager


By:    /s/ Scott Matthews            

            Name of Officer:    Scott Matthews    

            Title:    Senior Vice President            
 

 


KENCAL OPERATING LLC,

Signature Page - Purchase and Sale Agreement and Joint Escrow Instructions
(Hyatt Regency Mission Bay Spa And Marina)





--------------------------------------------------------------------------------




a California limited liability company
By:    FST HRI LLC,

    a Washington limited liability company,

    its Member Manager
By:    BMC-The Benchmark Management Company,

        a Texas corporation,

        its Sole Member



        By:    /s/ Bradley V. Hayden            

        Name:    Bradley V. Hayden

        Title:     Chief Financial Officer


[signatures continue on following page]

Signature Page - Purchase and Sale Agreement and Joint Escrow Instructions
(Hyatt Regency Mission Bay Spa And Marina)





--------------------------------------------------------------------------------





BUYER:                    
CHSP MISSION BAY LLC,

a Delaware limited liability company
 

 

 


By:    /s/ D. Rick Adams            

Name:     D. Rick Adams

Its:    Vice President


The undersigned hereby accepts this Agreement as its escrow instructions and
agrees to act as Escrow Agent hereunder, in accordance with the terms and
conditions hereof.
CHICAGO TITLE COMPANY




By: /s/ Ellen Schwab    
Name: Ellen Schwab    
Title: Escrow Officer    
Date:            July 31        , 2012










[end of signatures]



Signature Page - Purchase and Sale Agreement and Joint Escrow Instructions
(Hyatt Regency Mission Bay Spa And Marina)



